Exhibit 10.1
 

--------------------------------------------------------------------------------


MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 


 
DATED
 


 
November 1, 2010
 


 
AMONG
 


 
BNP PARIBAS ENERGY TRADING GP
AND
BNP PARIBAS ENERGY TRADING CANADA CORP.,
AS SELLER,
 


 
AND
 


 
FRONTIER OIL AND REFINING COMPANY,
AS PURCHASER,
 


 
FRONTIER OIL CORPORATION,
AS GUARANTOR
 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
ARTICLE I
 
 
INTERPRETATION
 
Section 1.01
Definitions
 

Section 1.02
Headings
 

Section 1.03
Number
 

Section 1.04
Non-Business Days
 

 
ARTICLE II
 
 
SALE AND PURCHASE OF CRUDE OIL
 
Section 2.01
Sale and Purchase of Crude Oil
 

Section 2.02
Condition Precedent to Seller’s Obligations
 

Section 2.03
Delivery of Crude Oil
 

Section 2.04
Transportation Fees and Documentation
 

Section 2.05
Payment of Transfer Fees
 

Section 2.06
Force Majeure Default Delivery Location
 

Section 2.07
Transportation Imbalances
 

Section 2.08
Rights and Remedies; Waiver of Certain Damage Claims
 

Section 2.09
Possession, Title and Risk
 

Section 2.10
Taxes
 

Section 2.11
Limitations
 

Section 2.12
Early Termination of Agreement
 

Section 2.13
Purchaser’s Early Purchase Option
 

Section 2.14
Performance of Obligations
 

 
ARTICLE III
 
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01
Representations and Warranties of Seller
 

Section 3.02
Representations and Warranties of Purchaser and Guarantor
 

 
ARTICLE IV
 
 
COVENANTS
 
Section 4.01
Affirmative Covenants of Seller
 

Section 4.02
Negative Covenants of Seller
 

Section 4.03
Affirmative Covenants of Purchaser and Guarantor
 

 
ARTICLE V
 
 
EVENTS OF DEFAULT AND EARLY TERMINATION
 
Section 5.01
Seller’s Events of Default
 

Section 5.02
Purchaser’s Events of Default
 

Section 5.03
Default Rights; Early Termination
 

Section 5.04
Failure to Make or Accept Delivery. 
 

 
ARTICLE VI
 
 
TERMINATION RIGHTS RESULTING FROM FORCE MAJEURE
 
Section 6.01
Termination Rights After Force Majeure. 
 

 
ARTICLE VII
 
 
MISCELLANEOUS
 
Section 7.01
Notice
 

Section 7.02
Interest on Overdue Amounts
 

Section 7.03
Governing Law; Waiver of Jury Trial
 

Section 7.04
Severability
 

Section 7.05
Place of Payment; Currency
 

Section 7.06
No Agency; No Joint Venture
 

Section 7.07
Benefit of the Agreement
 

Section 7.08
Assignment and Transfer
 

Section 7.09
Entire Agreement
 

Section 7.10
Amendments
 

Section 7.11
No Waivers, Remedies
 

Section 7.12
Time of the Essence
 

Section 7.13
Counterparts
 

Section 7.14
Intent
 

Section 7.15
Disclosure of Information
 

Section 7.16
Stamp and Documentary Taxes
 

Section 7.17
Further Assurances
 

Section 7.18
Successors and Assigns
 

Section 7.19
Survival
 

Section 7.20
INDEMNITY
 

Section 7.21
Expenses
 

Section 7.22
Consent to Recording
 

Section 7.23
Collective Reference to Seller
 



ANNEX 1                      Conditions Precedent


EXHIBITS:
Exhibit A                      Form of Deal Sheet
Exhibit B                      Form of Master Agreement
Exhibit C                      List of Approved Pipelines, Injection Points and
Delivery Locations
Exhibit D                      List of Approved Suppliers
Exhibit E                      Monthly Reconciliation Statement



 
 

--------------------------------------------------------------------------------

 

MASTER CRUDE OIL PURCHASE AND SALE CONTRACT
 
This MASTER CRUDE OIL PURCHASE AND SALE CONTRACT (as the same may from time to
time be amended, modified, supplemented or restated, this “Agreement”) is
entered into as of November 1, 2010 among BNP Paribas Energy Trading GP, a
Delaware general partnership (“BNPP ET”), and BNP Paribas Energy Trading Canada
Corp., an Alberta corporation (“BNPP ETC”), as applicable (BNPP ET and BNPP ETC
collectively referred to herein as the “Seller”), Frontier Oil and Refining
Company, a Delaware corporation (the “Purchaser”), and Frontier Oil Corporation,
a Wyoming corporation (the “Guarantor”) (Seller, Purchaser and Guarantor
sometimes collectively referred to as “the parties” and individually as a
“party”).
 
WHEREAS, Seller desires to sell, and Purchaser desires to purchase, upon the
terms and conditions set forth in this Agreement, certain quantities of crude
oil;
 
WHEREAS, Purchaser and Seller acknowledge that the purchase and sale
transactions contemplated and evidenced by this Agreement and the other
Transaction Documents are dependent upon the existence of certain other
agreements to be entered into by Seller, certain of its affiliates and/or other
third parties, including, but not limited to, the Supply Contracts, the Master
Agreement and the Swaps to be issued thereunder, and the Credit Facility (as
such terms are defined below); and
 
WHEREAS, Guarantor has agreed to guarantee the obligations of Purchaser pursuant
to this Agreement and contemporaneously with the execution of this Agreement,
Guarantor and Seller shall execute a mutually-acceptable form of Guaranty (the
“Guaranty”);
 
NOW THEREFORE, in consideration of the respective covenants and agreements of
the parties hereinafter set forth and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each of Seller and
Purchaser, Seller and Purchaser hereby agree as follows:
 
ARTICLE I
 
INTERPRETATION
 
Section 1.01 Definitions
 
.  For purposes of this Agreement, terms defined above have the meanings given
above and the following terms shall have the meanings indicated below:
 
“Acquisition Cost” shall mean with respect to each Batch of Crude Oil purchased
by Seller at an Injection Point the actual proceeds paid by Seller to the
Supplier pursuant to the applicable Supply Contract for the number of Barrels in
such Batch.
 
“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“API” shall have the meaning given such term in Section 2.03(c).
 
“Applicable Instruments” of any Person shall mean the Certificate or Articles of
Incorporation, Memorandum and Articles of Association, by-laws and other
organizational documents of such Person and all contracts, indentures,
agreements, instruments and documents to which such Person is a party or by
which such Person or any assets of such Person may be bound or affected.
 
“Approved Injection Point” shall mean any Injection Point identified in
Exhibit C attached hereto.
 
“Approved Supplier” shall mean (a) any Person listed on Exhibit D hereto or (b)
any other Person Seller and Purchaser mutually agree in writing possesses
financial resources and credit histories mutually acceptable to both Seller and
Purchaser and has quantities of Crude Oil available for sale to Seller.
 
“ASTM” shall have the meaning given such term in Section 2.03(c).
 
“Barrel” shall mean one United States barrel (42 United States gallons at 60
degrees Fahrenheit).
 
“Batch” shall mean an identified quantity of Seller Crude Oil that has been
accepted for transportation in a Pipeline and shall refer to and include any
batch designations made by any Pipelines transporting the same quantity of Crude
Oil.
 
“Business Day” shall mean a day, other than a Saturday or a Sunday, on which
commercial banks are not authorized or required to be closed in New York City,
New York.
 
“Canadian Discount” shall mean, in respect of any Batch of Crude Oil acquired by
Seller pursuant to a Supply Contract for resale to Purchaser, either (a) the
differential or discount to CMA for the Injection Month (expressed in United
States Dollars per Barrel) set forth in the applicable Supply Contract and used
to determine the Acquisition Cost of such Crude Oil, or (b) in the event the
Supply Contract utilizes a reference or index price other than CMA to establish
the Acquisition Cost, the equivalent differential or discount to CMA for the
Injection Month (expressed in United States Dollars per Barrel) for the Crude
Oil purchased under the Supply Contract.
 
“Carrying Cost” shall mean with respect to each Batch of Crude Oil Delivered by
Seller the sum of (a) all Swap Settlements applicable to such Batch plus (b) the
Service Fee applicable to such Batch plus (c) any amounts due under Section
2.03(b), if any.
 
“CCPS” shall have the meaning given such term in Section 2.03(a).
 
“CCPS Tariff” shall have the meaning given such term in Section 2.03(a).
 
“Change in Tax Law” shall have the meaning given such term in Section 2.10(a).
 
“CMA” shall mean for any calendar month (a) the average of the daily settlement
prices (expressed in United States Dollars per Barrel) for the first nearby or
prompt futures contract for West Texas Intermediate Crude Oil as traded on the
NYMEX (trading days only), or (b) in the event a Supply Contract utilizes a
reference or index price other than CMA to establish the Acquisition Cost, such
price as the Seller and the Purchaser shall mutually agree.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Facility” shall mean that certain Revolving Credit Facility dated
November 1, 2010 by and among Seller, as Borrower, BNP Paribas, as
Administrative Agent, and the lenders named therein, as the same may be amended,
restated or replaced from time to time in accordance with Section 4.02(b).
 
“Crude Oil” shall mean all types or grades of crude petroleum or oil which are
acceptable to both Purchaser and Seller and are accepted by the Pipelines for
transportation from the Injection Points to the Delivery Locations existing from
time to time under this Agreement.
 
“Days Outstanding” shall mean with respect to the calculation of the amount of
each Acquisition Cost and each Swap Settlement the actual number of days between
(a) the date a payment is made by Seller (or received by Seller pursuant to the
settlement or a Swap) and (b) the date Purchaser tenders to Seller the Purchase
Price applicable to the Batch in question.
 
“Deal Sheet” shall mean a Transaction summary substantially in the form attached
hereto as Exhibit A which is executed by both Seller and Purchaser and confirms,
among other things, (a) Seller’s commitment to purchase at an identified
Injection Point a specified quantity of Crude Oil from an identified Supplier
and (b) Purchaser’s commitment to purchase from Seller at an identified Delivery
Location a specified Batch or Batches of Crude Oil, in each case subject to the
timely performance of transportation services to be provided by the Pipelines
referenced in such Transaction summary; and including any amended Deal Sheet
pursuant to Section 2.13.
 
“Default Termination Date” shall have the meaning given such term in Section
5.03.
 
“Delivered” shall mean with respect to any Batch of Crude Oil either (a) the
transfer, delivery or tender of such Crude Oil to Purchaser at a Delivery
Location or (b) the transfer, delivery or tender of such Crude Oil to an
authorized third party transferee at a point on, within or along a Pipeline, in
each case as evidenced by the transporting Pipeline’s issuance of a custody
transfer certificate or similar form or the entry by such Pipeline of a notation
in the Pipeline’s electronic records.
 
“Delivery Location” shall mean with respect to any Batch of Crude Oil the point
of Seller’s delivery to Purchaser which is specified in the applicable Deal
Sheet and shall include in all events the Delivery Locations described in
Exhibit C attached hereto.
 
“Delivery Month” shall mean with respect to any Batch of Crude Oil the calendar
month during which such Crude Oil is Delivered.
 
“Early Termination Date” shall have the meaning given such term in Section 2.12.
 
“Enbridge Pipeline” means the common carrier pipeline systems owned or operated
by Enbridge Pipelines, Inc. and its affiliated companies and ventures.
 
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which Seller is
conducting or at any time has conducted business, or where any Crude Oil subject
to this Agreement, any Supply Contract or any transportation or storage
agreement contemplated by the foregoing two agreements (collectively,
“Identified Crude Oil”) is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements.
 
“Environmental Licenses” means any permit, license, or other authorization from
any (a) local, state, territorial, federal, or foreign judicial, executive,
regulatory, administrative, legislative, or governmental agency, board, bureau,
commission, department, or other instrumentality, (b) private arbitration board
or panel or (c) central bank, that is required under any Environmental Law for
the lawful conduct of any business, process, or other activity.
 
“Event of Default” means a Seller’s Event of Default or a Purchaser’s Event of
Default, as the case may be.
 
“Factor” shall mean with respect to the calculation of the amount of each
Acquisition Cost and each Swap Settlement, as the case may be, the product of
(a) the sum of 2.75% plus LIBOR for the period corresponding to any Days
Outstanding calculation, times (b) the number of Days Outstanding divided by
360.
 
“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate per
annum equal for such day to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Purchaser from three Federal funds brokers of recognized standing
selected by Seller.
 
“Fee Letter” shall mean the fee letter identified in Annex 1, item 2.
 
“Force Majeure” shall mean an event which causes a failure by any party to
perform delivery or acceptance obligations hereunder to the extent that such
event is reasonably beyond the control of such party, except for the obligation
to make payment due hereunder, including war, riots, insurrections, fires,
explosions, sabotage, acts of terrorism, strikes and other labor or industrial
disturbances, acts of God or the elements, government laws, regulations or
requests, disruption or breakdown of production or transportation facilities,
and delays of Pipelines in receiving and delivering Crude Oil tendered, but does
not include the failure to perform obligations solely as a result of the fact
that to do so will result in economic loss or hardship to such party.
 
“Force Majeure Termination Date” shall have the meaning given such term in
Section 6.01.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.
 
“Governmental Authority” means the government of the United States of America,
Canada or any political subdivision thereof, whether state, provincial or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over Seller
or Purchaser, any of their respective properties and the activities contemplated
by this Agreement or any other Transaction Document.
 
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Hazardous Substances” means (a) any substance that is reasonably expected to
require, removal, remediation, or other response under any Environmental Law,
(b) any substance that is designated, defined or classified as a hazardous
waste, hazardous material, pollutant, contaminant, explosive, corrosive,
flammable, infectious, carcinogenic, mutagenic, radioactive, dangerous, or toxic
or hazardous substance under any Environmental Law, including, without
limitation, any hazardous substance within the meaning of §101(14) of CERCLA,
(c) petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil,
diesel fuel, jet fuel, and other petroleum hydrocarbons, (d) asbestos and
asbestos-containing materials in any form, (e) polychlorinated biphenyls, (f)
urea formaldehyde foam or (g) any substance the presence of which on any real
property (including, without limitation, leases and mineral interests) either
(i) poses or threatens to pose a hazard to the health or safety of persons or to
the environment or (ii) could constitute a health or safety hazard to persons or
the environment if it emanated or migrated from the real property (including,
without limitation, leases and mineral interests).
 
“Indemnitee” shall have the meaning given such term in Section 7.20.
 
“Initial Swap” shall mean any initial Swap, as identified by a confirmation
number, applicable to a Batch of Crude Oil and shall include any Swap executed
under clauses (i) or (ii) of Section 2.01(f) which is not a Replacement Swap.
 
“Injected Quantity” shall mean with respect to any Batch of Crude Oil Delivered
pursuant to this Agreement the quantity of Crude Oil actually delivered by the
Supplier at the Injection Point prior to the transporting Pipelines’ retention
or deduction of any Transportation Allowance.
 
“Injection Month” shall mean with respect to any Batch of Crude Oil the calendar
month such Crude Oil is delivered to Seller at the Injection Point.
 
“Injection Point” shall mean the point of delivery specified in a Supply
Contract and shall include in all events any Approved Injection Point.
 
“LIBOR” shall mean with respect to any calculation of the Factor for a relevant
period, the “Cost of Funds Rate” or LIBOR rate in effect under the Credit
Facility during such period.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
claim or charge of any kind (including any production payment, advance payment
or similar arrangement with respect to minerals in place, any agreement to grant
any Lien, any conditional sale or other title retention agreement, the interest
of a lessor under a capital lease and any filing or agreement to provide any
financing statement or other Lien perfection document to secure an obligation),
whether or not filed, recorded or otherwise perfected under applicable law.
 
“Master Agreement” shall mean the Amended and Restated ISDA Master Agreement
dated as of November 1, 2010 among BNPP ET and the Swap Provider, in
substantially the form of Exhibit B hereto, as such agreement may from time to
time be amended, modified or replaced in accordance with Section 4.02(b).
 
“Notice of Early Termination” shall mean a notice designated as such and
described in Section 2.12.
 
“Notice of Environmental Problem” means any notice, letter, citation, order,
warning, complaint, inquiry, claim or demand pursuant to which it is indicated
or implied that Purchaser has violated or is about to violate any Environmental
Law or any ordinance, judgment or order relating thereto, which in each case (i)
relates to or affects the purchase, transportation or storage of Crude Oil
purchased pursuant to a Supply Contract and (ii) could reasonably be expected to
have a material and adverse affect on Purchaser’s ability to perform its
obligations under this Agreement.
 
“NYMEX” shall mean the New York Mercantile Exchange, Inc. and any successor
thereto.
 
“Off-take Month” shall mean with respect to any Batch of Crude Oil the calendar
month such Batch is scheduled to be Delivered to Purchaser at the applicable
Delivery Location, as reflected in the initial or any amended Deal Sheet
applicable to such Crude Oil.
 
“Payment Date” shall mean the 20th day of each month following a Delivery Month,
or if such day is not a Business Day, the next succeeding Business Day.
 
“Permitted Liens” shall mean (a) Liens in connection with worker’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations; (b) legal or equitable encumbrances; (c) vendors’,
carriers’, pipeline, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s or other like Liens arising by operation of law in the ordinary
course of business; (d) Liens securing the performance of statutory obligations;
(e) Liens securing taxes that are either not yet due and payable or that are
being contested in good faith and for which adequate reserves have been
established; and (f) Liens to secure any Swap and any indebtedness incurred by
Seller to finance transactions contemplated by the Transaction Documents and/or
the Supply Contracts.
 
“Person” shall mean any individual, corporation, company, partnership, joint
venture, trust, unincorporated association, government or any commission, board,
court, agency, instrumentality or political subdivision thereof, any other
entity or any trustee, receiver, custodian or similar official.
 
“Pipeline” shall mean with respect to any Batch of Crude Oil acquired by Seller
for resale to Purchaser the common carrier pipeline(s) designated by Seller from
time to time to transport such Crude Oil from an Injection Point to a Delivery
Point and shall include in all events the Approved Pipelines set forth in
Exhibit C attached hereto.
 
“Prompt Month” shall mean with respect to any Injection Month the nearest
calendar month of delivery for which NYMEX futures prices are published during
such Injection Month.
 
“Property” shall mean any asset, revenue or any other property, whether tangible
or intangible, real or personal, including, without limitation, any oil and gas
exploration or production permit, concession, lease and license and any right to
receive income.
 
“Purchase Price” shall mean with respect to each Batch of Crude Oil Delivered in
any Delivery Month the sum of (a) the product obtained by multiplying (i) the
CMA for the Injection Month for such Crude Oil less the Canadian Discount
applicable to such Crude Oil, and (ii) the Injected Quantity associated with
such Batch, plus (b) the Carrying Cost applicable to such Batch of Crude Oil.
 
“Purchaser’s Event of Default” shall have the meaning given such term in Section
5.02.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
 
“Replacement Swaps” shall have the meaning given such term in Section
2.01(f)(iii).
 
“Replacement Value” shall mean (a) if Seller is the party which has failed to
perform its delivery obligations, the price which Purchaser, acting in good
faith and at arm’s length, actually pays, or has contracted to pay, for Crude
Oil to replace any quantity not so delivered at the agreed Delivery Location
plus any additional transportation and other costs and expenses incurred by
Purchaser in connection with the purchase of such quantity of Crude Oil; and (b)
if Purchaser is the party which has failed to perform its purchase obligations,
the price which Seller, acting in good faith and at arm’s length, actually
receives, or has contracted to receive, for the sale of any quantity of Crude
Oil less any additional transportation and other costs and expenses incurred by
Seller in connection with the sale of such quantity of Crude Oil.
 
“Retention Stock” shall have the meaning given such term in Section 2.03(e).
 
“Seller Crude Oil” shall mean any quantity of Crude Oil acquired and owned by,
credited to the account of, or otherwise belonging to, Seller pursuant to a
Supply Contract.
 
“Seller’s Event of Default” shall have the meaning given such term in Section
5.01.
 
“Service Fee” shall mean either:
 
 
(a)
with respect to each Batch of Crude Oil Delivered by Seller which relates to a
Swap upon which Seller realized a loss upon settlement of such Swap with the
Swap Provider, the sum of (i) the product of (A) the Acquisition Cost times (B)
the Factor, plus (ii) the product of (A) the absolute value of such Swap
Settlement times (B) the Factor applicable to such Swap Settlement; or

 
 
(b)
with respect to each Batch of Crude Oil Delivered by Seller which relates to a
Swap upon which Seller realized a gain upon settlement of such Swap with the
Swap Provider, the difference between (i) the product of (A) the Acquisition
Cost times (B) the Factor, minus (ii) the amount of such Swap Settlement.

 
“Spearhead Pipeline” means the common carrier pipeline system owned or operated
by CCPS Transportation, L.L.C. which originates at Flanagan, Illinois, and
terminates at Cushing, Oklahoma.
 
“Supplier” shall mean a third party producer or marketer of Crude Oil executing
a Supply Contract with Seller for the sale of Crude Oil at an Injection Point.
 
“Supply Contract” shall mean a contract by and between a Supplier, as seller,
and Seller, as buyer, governing the sale of Crude Oil at an Injection Point, as
the same may be amended, modified or replaced.
 
“Swap” shall mean a commodity price swap transaction, as identified by a
confirmation number, contemplated by and existing pursuant to the Master
Agreement whether for one or more Batches or other quantity of Crude Oil and
shall include Initial Swaps and Replacement Swaps.
 
“Swap Provider” shall mean BNP Paribas or any other Person designated by Seller
and approved by Purchaser (such approval not to be unreasonably withheld or
delayed).
 
“Swap Settlement” shall mean with respect to each Swap the gain (or loss)
realized by Seller upon settlement of such Swap with the Swap Provider, i.e. the
difference between the “Floating Price” and the “Fixed Price” as specified in
the relevant ISDA confirmation for a Swap.
 
“Taxes” shall mean all federal, state, municipal or local, ad valorem, property,
occupation, severance, production, gathering, pipeline, utility, withholding,
gross production, gross turnover, sales, value added, use, excise,
environmental, transaction, customs, export and any other present or future
taxes, charges, duties and assessments of any kind whatsoever (including,
without limitation, deficiencies, penalties, additions to tax and interest
attributable thereto), other than taxes based on income or net worth of a
Person.
 
“Termination Date” shall mean either an Early Termination Date, a Force Majeure
Termination Date or a Default Termination Date, as the case may be.
 
“Transaction” shall have the meaning given such term in Section 2.01(b).
 
“Transaction Documents” shall mean this Agreement, each Deal Sheet, the Guaranty
and the Fee Letter.
 
“Transportation Activities” shall have the meaning given such term in Section
2.03(b).
 
“Transportation Allowance” shall mean any in-kind deduction or fee (expressed in
Barrels) reserved or retained by the operator of a Pipeline in connection with
the transportation of Crude Oil, as the same is calculated or established
pursuant to a then-effective tariff or contract.
 
“Transportation Imbalance” shall mean with respect to any Pipeline during any
period of time the variance or differential (stated in Barrels) between (a) the
sum of the Injected Quantities tendered to such Pipeline during such period of
time less the associated Transportation Allowances, and (b) the quantities of
Seller Crude Oil actually Delivered by such Pipeline during the same period of
time, as determined and calculated by the transporting Pipeline in question.
 
“Uniform Commercial Code” means the Uniform Commercial Code presently in effect
in the State of New York.
 
“United States Dollars” shall mean the lawful currency of the United States of
America in immediately available funds.
 
“Unpaid Amounts” shall mean, with respect to any Termination Date, the aggregate
of the amounts that became payable (whether or not due) to Purchaser or Seller
hereunder prior to the occurrence of such Termination Date and that remain
payable (whether or not due) as at such Termination Date, together with interest
thereon from (and including) the date such amounts became due and payable to
(but excluding) such Termination Date at the U.S. Base Rate.
 
“U.S. Base Rate” shall mean, at any time, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate per annum shall at all times
be equal to the highest of: (a) the rate of interest announced publicly by BNP
Paribas in New York, New York, from time to time, as its prime commercial
lending rate; or (b) two percent per annum above the Federal Funds Rate in
effect from time to time.  In the event there is any Unpaid Amount, Seller will
use reasonable efforts to inform Purchaser of changes in the U.S. Base Rate
promptly upon the occurrence of such changes.
 
Section 1.02 Headings
 
.  The division of this Agreement into Articles and Sections and the insertion
of an index and headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, Section, clause, paragraph, annex,
exhibit or other portion hereof and include any agreement supplemental hereto.
Unless something in the subject matter or context is inconsistent therewith,
references herein to Articles, Sections, clauses and paragraphs are to Articles,
Sections, clauses and paragraphs of this Agreement.
 
Section 1.03 Number
 
.  Words importing the singular number shall include the plural and vice versa,
and words importing the masculine gender shall include the feminine and neuter
genders and vice versa.
 
Section 1.04 Non-Business Days
 
.  Whenever any action to be taken hereunder shall be stated to be required to
be taken or any payment to be made hereunder shall be stated to be due on a day
other than a Business Day, unless otherwise specifically provided for herein,
such payment shall be made or such action shall be taken (a) on the next
succeeding Business Day if the due date was a Sunday or a NYMEX or New York bank
holiday which occurs on a Monday or (b) on the last preceding Business Day if
the due date was a Saturday or a NYMEX or New York bank holiday other than a
Monday, and in the case of the payment of any monetary amount, the extension or
curtailment of time shall be taken into account for the purposes of computation
of interest or fees thereon.
 
ARTICLE II
 
SALE AND PURCHASE OF CRUDE OIL
 
Section 2.01 Sale and Purchase of Crude Oil
 
.
 
(a) The respective obligations of Seller, Purchaser and Guarantor pursuant to
this Agreement shall not become effective until the date on which each of the
conditions specified in Annex 1 hereto is satisfied (or waived in accordance
with Section 7.10).
 
(b) Seller and Purchaser may from time to time enter into one or more
transactions to be governed by this Agreement for the sale by Seller, and the
purchase by Purchaser, of Crude Oil (each a “Transaction”), which Transactions
shall be evidenced and confirmed by one or more Deal Sheets executed by Seller
and Purchaser.  The procedure for entering into a Transaction between Seller and
Purchaser is as follows:
 
(i) In consultation with Purchaser concerning Purchaser’s then-existing need for
Crude Oil, Seller shall submit bids to, or enter into negotiations with,
Approved Suppliers having available supplies of Crude Oil in or around either
(1) an Approved Injection Point or (2) any other Injection Point that is
mutually acceptable to Seller and Purchaser, for the purchase by Seller of
certain quantities of Crude Oil that are consistent with Purchaser’s
needs.  Purchaser shall assist Seller in identifying potential Approved
Suppliers, preparing and submitting bids and evaluating the terms of potential
purchase and sale transactions between Seller and such suppliers, and shall
provide such other assistance as is reasonably requested by Seller to facilitate
Seller’s securing of supplies of Crude Oil for resale to Purchaser.  Seller
shall promptly after Seller’s receipt of a quote/bid acceptable to Purchaser,
but in any event no later than two hours (unless the time at which such receipt
occurs is after 4:00 p.m. Mountain Time, in which case no later than 8:00 a.m.
Mountain Time on the next Business Day), notify Purchaser of Seller’s acceptance
or rejection of such quote/bid. If Seller does not accept such quote/bid within
the time period described in the foregoing sentence, Seller’s silence or failure
to respond shall be deemed a rejection.  If Seller accepts such quote/bid,
Seller shall promptly cause to be confirmed the essential terms of Seller’s
purchase transaction with the Supplier, including:
 
(A) the legal name of the Supplier;
 
(B) the type of Crude Oil to be acquired;
 
(C) the price or pricing formula to be used by Seller to calculate payments to
Supplier for all Crude Oil sold to Seller;
 
(D) the number of Barrels to be acquired by Seller, the Injection Month, the
Injection Point and the Delivery Location (if known) and the Off-take Month or
Months during which such Barrels are to be Delivered; provided, however, that no
bid/quote (or resulting Supply Contract) shall obligate Seller to purchase Crude
Oil for a period of time beyond the “First Nearby-Month” following the effective
date of the applicable Supply Contract;
 
(E) the amount of any required letter of credit or bank guarantee, the
beneficiary of such letter of credit or bank guarantee, the date prior to which
such letter of credit or bank guarantee must be delivered to the beneficiary
thereof, the tenor thereof and all other details relevant to each letter of
credit or bank guarantee to be delivered in connection with Seller’s purchase
transaction; and
 
(F) other material terms or conditions.
 
Following Seller’s acceptance of a quote/bid with a Supplier, Seller shall
request Supplier to prepare a form of Supply Contract consistent with the agreed
upon terms and Seller shall proceed to obtain and furnish to the Supplier any
required letter of credit or other financial assurances.  Each Supply Contract
shall be acceptable as to both form and substance to both Seller and Purchaser
and shall contain terms, provisions and conditions generally used for the sale
of Crude Oil in and around the applicable Injection Point.  Seller’s acceptance
of a quote/bid with a Supplier shall also authorize Seller to enter into one or
more Initial Swaps as contemplated by Section 2.01(f).
 
(ii) Following Seller’s and Supplier’s agreement as to a purchase and sale
transaction, Purchaser shall cause to be prepared a Deal Sheet evidencing (x)
Seller’s purchase transaction with the Supplier and (y) Seller’s proposed
Transaction with Purchaser.  The Transaction described in the Deal Sheet shall
in all events provide for Purchaser’s purchase from Seller of a quantity of
Crude Oil equal to the quantity to be acquired by Seller from the identified
Supplier.  Upon delivery of the Deal Sheet to Seller, Seller shall promptly
advise Purchaser of any comments on or objections to the terms of the
Transaction proposed by Purchaser, and Purchaser and Seller shall amend or
supplement the Deal Sheet as needed to evidence the terms of the Transaction
that is acceptable to both parties.
 
(iii) Upon Seller’s and Purchaser’s final approval of the terms of a proposed
Transaction, each of Purchaser and Seller shall execute the Deal Sheet; provided
however that the parties agree to be legally bound by the terms of each
Transaction from the moment they agree to and approve the corresponding terms
(whether orally or otherwise) of the Supply Contract under clause (i) of this
Section 2.01(b).  The parties agree that such agreement may occur through an
exchange of facsimile transmissions, electronic messages or
orally.  Notwithstanding the forgoing, the parties further agree that the
obligations of both Purchaser and Seller under such Transaction and the related
Deal Sheet shall be subject to and conditioned upon Seller and Supplier actually
entering into a Supply Contract that is consistent in all respects with the
terms set out in the Deal Sheet.
 
(iv) Not sooner than the date of execution of a Deal Sheet, but in no event
later than the first (1st) Business Day of the Injection Month applicable to the
Crude Oil identified in each such Deal Sheet, Purchaser will consult with and
advise Seller with respect to its execution of one or more Swaps with the Swap
Provider as contemplated in clauses (i), (ii)  and (iii) of Section 2.01(f);
provided, however, unless Purchaser and Seller agree otherwise, Seller shall, on
the first (1st) Business Day of the Injection Month described above and
throughout each trading day of such Injection Month, proceed to execute Prompt
Month Swaps for the Batches covered by the Deal Sheet as defined in Section
2.01(f)(ii).
 
(v)           Notwithstanding the foregoing, if Purchaser shall advise Seller
subsequent to the first (1st) Business Day of the Injection Month, with respect
to any Batch or volumes that remain unhedged, then the Seller shall execute, in
accordance with Purchaser’s advice, Swaps with the Swap Provider as contemplated
in clause (ii) of Section 2.01(f).
 
(c) Upon the effectiveness of a Deal Sheet as to both Purchaser and Seller, (i)
Seller shall sell and cause to be Delivered to Purchaser via an in line transfer
at the relevant Delivery Location the identified quantity of Crude Oil, upon the
terms and conditions set forth in this Agreement and the applicable Deal Sheet;
and (ii) Purchaser shall accept delivery of such Crude Oil via in line transfer
at the relevant Delivery Location and shall pay to Seller the Purchase Price for
each Batch of Crude Oil Delivered during each Delivery Month (which for the
avoidance of doubt, shall include any amounts not Delivered as the result of
Transportation Allowances), upon the terms and conditions set forth in this
Agreement and the applicable Deal Sheet.
 
(d) Seller shall cause to be provided to Purchaser an invoice for the Purchase
Price for each Batch of Crude Oil Delivered (including for the avoidance of
doubt, any amounts not Delivered as the result of Transportation Allowances) in
any Delivery Month no later than the 10th day of the calendar month following
such Delivery Month.  All payments under this Agreement by Purchaser shall be
made by wire transfer not later than 1:00 p.m. New York City time in immediately
available funds on the relevant Payment Date to:
 
 
Bank Name:
BNP Paribas New York

 
ABA Account:
0260-0768-9

 
Instructions:
For further credit to the account of BNP Paribas Energy Trading GP under Account
No. 00 200 620715 001 51;



or such other account designated by Seller from time to time; provided, however,
any change in account shall not be effective until the third (3rd) Business Day
following Purchaser’s receipt of Seller’s designation of a new payment account.


(e) Fall-Back Pricing.  In the event (i) NYMEX fails to publish or calculate the
futures prices for West Texas Intermediate Crude Oil, (ii) there is a material
suspension of trading in futures contracts for West Texas Intermediate Crude Oil
or West Texas Intermediate Crude Oil or its futures contracts cease to be traded
on the NYMEX, or (iii) there is a material change in the content, composition or
constitution or the formula for calculation of prices for West Texas
Intermediate Crude Oil or its futures contracts, in each case, for any month
during which any Transaction is executory or pending, Seller and Purchaser shall
immediately meet and negotiate in good faith to agree on an alternate price (or
a method for determining an alternate price).  If Seller and Purchaser have not
agreed on or before the fifth Business Day following the first pricing date on
which any such event in clauses (i) though (iii) occurred or existed, then such
price (or the method for determining such price) shall be calculated as set
forth in the relevant Supply Contract; and if such price (or such method for
determining price is unavailable), then Seller shall determine the price (or the
method for determining price) taking into consideration the latest available
NYMEX quotations and any other information that in good faith it deems relevant.
 
(f) Swaps.  For purposes of this Agreement and the calculation of the Swap
Settlements, Seller agrees in consultation with Purchaser to execute Swaps
including Off-take Swaps, Prompt Month Swaps and Replacement Swaps (as such
terms are defined below), or any combination thereof, relating to one or more
Batches (or other quantities) to be Delivered under this Agreement having the
following terms:
 
(i) “Off-take Swaps” shall be Swaps whereby (A) the Seller is the floating price
payor, as defined in the Master Agreement, for a quantity set forth in the
applicable Deal Sheets for the relevant Off-take Month; (B) such ratable Swaps
shall be executed each Business Day of the relevant Injection Month for
settlement during the originally scheduled Off-take Month in a quantity equal to
the quotient of 100% of the quantity scheduled for such Off-take Month and the
number of Business Days in the relevant Injection Month; (C) the floating price
for any calculation period shall always be (unless otherwise agreed in writing
by the Purchaser) the arithmetic average of the settlement price per Barrel of
West Texas Intermediate Light Sweet Crude Oil for each commodity business day in
such calculation period on the NYMEX of the futures contract corresponding to
the relevant Off-take Month during which delivery of such Batch (or other
quantities) is originally scheduled; and (D) the settlement date for such Swap
shall be the 20th day (or the nearest Business Day) of the calendar month
following the Off-take Month, as evidenced by the Deal Sheet as amended, if
applicable.
 
(ii) “Prompt Month Swaps” shall be Swaps whereby (A) the Seller is the floating
price payor, as defined in the Master Agreement, for a quantity set forth in the
applicable Deal Sheets for the relevant Off-take Month; (B) such ratable Swaps
shall be executed each Business Day of the relevant Injection Month for
settlement during the Prompt Month in a quantity equal to the quotient of 100%
of the quantity scheduled for the relevant Injection Month and the number of
Business Days in such Injection Month; (C) the floating price for any
calculation period shall always be (unless otherwise agreed in writing by the
Purchaser) the arithmetic average of the settlement price per Barrel of West
Texas Intermediate Light Sweet Crude Oil for each commodity business day in such
calculation period on the NYMEX of the futures contract corresponding to the
relevant Prompt Month; and (D) the settlement date for such Swap shall be the
20th day (or the nearest Business Day) of the calendar month following the
Off-take Month, as evidenced by the Deal Sheet as amended, if applicable.
 
(iii) “Replacement Swaps” shall be (i) Swaps, other than Initial Swaps, which
replace an Initial Swap and (x) in respect of any “Off-take Swap”, relate to a
Batch (or other quantity) of Crude Oil to be delivered later than the originally
scheduled Off-Take Month or (y) in respect of any “Prompt Month Swap”, relate to
a Batch (or other quantity) of Crude Oil to be delivered later than the Prompt
Month and (ii) Swaps whereby (A) the Seller is the floating price payor, as
defined in the Master Agreement, for a quantity set forth in the applicable Deal
Sheets for the relevant Off-take Month; (B) such ratable Swaps shall be executed
each Business Day of the relevant Injection Month for settlement during the
originally-scheduled Off-take Month in a quantity equal to the quotient of 100%
of the quantity scheduled for such Off-take Month and the number of Business
Days in the relevant Injection Month; (C) the floating price for any calculation
period shall always be (unless otherwise agreed in writing by the Purchaser) the
arithmetic average of the settlement price per Barrel of West Texas Intermediate
Light Sweet Crude Oil for each commodity business day in such calculation period
on the NYMEX of the futures contract corresponding to the relevant Off-take
Month during which delivery of such Batch (or other quantities) is originally
scheduled; and (D) the settlement date for such Swap shall be the 20th day (or
the nearest Business Day) of the calendar month following the Off-take Month, as
evidenced by the Deal Sheet as amended, if applicable.
 
(iv) Each Swap under clause (i), (ii) or (iii) above shall comply with the terms
and provisions of the Master Agreement.
 
(g) Amendments to Deal Sheets.  If Delivery for any Batch is expedited or
delayed for any reason and as a result thereof, Delivery of such Batch occurs
earlier or later than the originally scheduled Off-take Month, the parties shall
promptly amend the related Deal Sheet to reflect such change.
 
(h) Limitation on Outstanding Acquisition Cost.  The aggregate outstanding
Acquisition Cost shall not, at any time, exceed $300,000,000.
 
Section 2.02 Condition Precedent to Seller’s Obligations
 
.  Each of Purchaser and Guarantor acknowledges that the Crude Oil to be sold by
Seller to Purchaser hereunder is to be acquired by Seller from one or more
Suppliers pursuant to separately executed Supply Contracts.  Each of Purchaser
and Guarantor hereby agrees that (a) Seller’s obligations under this Agreement
and each Deal Sheet are subject to the condition precedent that Seller has
received at the Injection Point the corresponding quantity of Crude Oil from the
relevant Supplier under the Supply Contract associated with such Deal Sheet and
(b) if Seller becomes entitled to repudiate, terminate or otherwise not perform
its obligations under the relevant Supply Contract, or the relevant Supplier
repudiates, terminates or for any reason fails to perform its obligations under
the relevant Supply Contract, then, to such extent, Seller shall be entitled to
withhold its own performance under this Agreement and the relevant Deal Sheet
without being deemed in breach of this Agreement or the relevant Deal Sheet and
Seller shall have no liability to Purchaser in respect thereof.
 
Section 2.03 Delivery of Crude Oil
 
.
 
(a) Each of Seller and Purchaser shall take such actions as shall be necessary
to properly nominate, schedule and confirm the delivery and receipt of Crude Oil
subject to each Transaction at the relevant Delivery Location in each Delivery
Month in compliance with applicable rules and regulations of the transporting
Pipeline(s).  To the extent the Delivery Location for a Transaction is on the
Spearhead Pipeline, and unless Seller, Purchaser and the operator of the
Spearhead Pipeline have agreed otherwise, Purchaser shall assign to Seller, and
Seller shall assume and accept, Purchaser’s rights in the Crude Oil
transportation tariff applicable to the Spearhead Pipeline and the associated
portion of the Enbridge Pipeline that is located in the United States, such
rights currently derived from CCPS Transportation, LLC’s (“CCPS”) Tariff No. 39
on file with the Federal Energy Regulatory Commission, as supplemented, amended
or replaced from time to time (the “CCPS Tariff”).  Seller’s assignment and
Purchaser’s assumption of the foregoing transportation rights shall be limited
to the Batches involved in a Transaction and shall be evidenced by certificates
acceptable as to form and substance by each of CCPS, Seller and Purchaser.
 
(b) Purchaser shall use reasonable commercial efforts to cause the transporting
Pipelines to transport each Batch of Seller Crude Oil in accordance with all
Governmental Requirements and the Pipelines’ operating rules and regulations for
delivery during the applicable Off-take Month.  In connection with Crude Oil
purchased by Seller under the Supply Contracts for resale to Purchaser in the
Transactions, Purchaser shall act as Seller’s representative in making all
necessary ministerial arrangements with respect to nominating and scheduling
deliveries, executing certificates in respect of the CCPS Tariff under Section
2.03(a), managing overall imbalance and cash-out exposure, trade imbalances with
other shippers on each Pipeline’s system, and cash-out imbalances with
transporters, including, taking actions to avoid or mitigate pipeline and
distribution system penalties associated with transportation, distribution and
delivery of Seller Crude Oil, including monitoring for system alert or
operational notices, communicating with the Pipelines regarding operational
matters that may affect imbalances or penalties, and taking actions to comply
with or respond to any of the foregoing and handling any issues related thereto,
and, in the event transportation of Seller Crude Oil is interrupted or suspended
by a transporting Pipeline, assisting in arranging for storage of such Crude Oil
on such terms and conditions as Seller deems acceptable (all of the foregoing
being referred to as the “Transportation Activities”).  Notwithstanding anything
to the contrary in Section 2.03, Section 5.02 or Section 5.03, if Purchaser
fails to diligently and timely undertake any Transportation Activities described
in this Section 2.03(b), then, as its sole and exclusive remedy for such
failure, Seller shall have the right to take control of and make (whether
directly or through a service provider) any such Transportation Activities, and
all direct costs incurred by Seller shall be charged to Purchaser as an
additional Carrying Cost.  For the avoidance of doubt, nothing in this Section
2.03(b) shall confer to Purchaser the right to enter into or execute any
contracts on behalf of Seller.
 
(c) Purchaser shall have the obligation to (i) ensure that all Seller Crude
Oil purchased by Seller for resale to Purchaser is stored or transported in such
manner as will ensure that, to the extent consistent with prudent business
storage practices in respect of various grades of Crude Oil, that Crude Oil
purchased under a Supply Contract is separated physically from, and is not
commingled with, any and all other Crude Oil or any other grade (provided,
however, Seller acknowledges that Seller Crude Oil will be transported from the
Injection Points set forth in the Supply Contracts to the Delivery Locations set
forth in the Deal Sheets through the common carrier facilities of the Pipelines
and pursuant to such Pipelines’ respective rules, regulations and standard
practices affecting the transportation and/or storage of crude oil and other
petroleum substances), and (ii) take commercially reasonable steps to assure the
proper measurement of Seller Crude Oil, including verification that the quality
or grade designated for purchase in a Supply Contract and delivered to a
Pipeline is within commercial tolerances for such quality or grade and conforms
to the latest American Society for Testing Materials (“ASTM”) or American
Society of Mechanical Engineers-American Petroleum Institute (“API”) (Petroleum
PD Meter Code) published methods then in effect and applicable to such quality
or grade, handling the rejection of non-conforming Crude Oil, and pursing any
claims of loss or damage arising therefrom.
 
(d) Prior to the delivery of Crude Oil to Purchaser at a Delivery Location in
accordance with a Deal Sheet, Purchaser shall not claim or hold itself out as
the owner of any Seller Crude Oil and will not create or permit any third party
acting by or through Purchaser to create any mortgage, charge, pledge, lien or
to otherwise encumber any portion of Seller Crude Oil without Seller’s prior
approval in writing.  Purchaser shall not deal with or in Seller Crude Oil in
any way or otherwise part with possession of Seller Crude Oil without Seller’s
prior written consent, except as expressly contemplated hereby, the Deal Sheets
and/or the Supply Contracts, and Purchaser shall procure that none of its agents
or any operators of any Pipeline do so.  If a Pipeline operator shall issue to
Purchaser (in its capacity as Seller’s representative with respect to the
Transportation Activities) any certificates or documents evidencing ownership of
the Seller Crude Oil prior to the Delivery Location, Purchaser agrees that such
certificates or documents shall be issued in the name of Seller, or in the name
of Purchaser on behalf of Seller, and that each original receipt will be sent as
soon as practicable after its issue to Seller.
 
(e) To the extent any Pipeline operator or common carrier requires Seller to
purchase or otherwise pay for a quantity of Crude Oil to serve as “tank-bottoms”
or “retention stock” (collectively, “Retention Stock”), Purchaser agrees to
promptly acquire and deliver such quantity of Crude Oil as Retention Stock, or
to pay for such Retention Stock at the price invoiced to Seller.  Upon
termination of this Agreement and upon Purchaser’s payment in full of all
amounts due to Seller under this Agreement, Seller shall convey to Purchaser all
its right, title and interest in and to such Retention Stock.
 
Section 2.04 Transportation Fees and Documentation
 
.
 
(a) In consideration for Seller’s sale of Crude Oil to Purchaser hereunder,
Purchaser agrees to pay all tariffs, costs and expenses charged by the Pipelines
for the transportation of each Batch of Crude Oil acquired by Seller pursuant to
a Deal Sheet from such Crude Oil’s Injection Point to its Delivery
Point.  Seller shall cause to be provided to Purchaser statements setting forth
the transportation-related charges actually incurred by Seller (in its capacity
as shipper), together with supporting pipeline invoices, statements and/or
delivery schedules.  Purchaser shall pay to Seller (or at Seller’s request, the
Pipelines) all amounts due pursuant to this Section 2.04 no later than the date
payments are due and payable to the relevant Pipelines.
 
(b) Purchaser shall be responsible for (i) the preparation of, delivering and
retaining copies of, bills of sale, bills of lading, monthly pipeline
reconciliation statements (in substantially the form of Exhibit E attached
hereto or such other form as is mutually agreeable), receipts and other
instruments transferring title to Crude Oil subject to the Supply Contracts, the
Deal Sheets and any transportation or storage agreement or tariff relating to
the foregoing, (ii) arranging for the payment prior to becoming delinquent of
all undisputed invoices of Suppliers, Pipelines, Pipeline operators and other
parties, and amounts payable under transportation or storage agreements,
pipeline agreements and other similar agreements, and (iii) handling accounting
disputes and reconciliations, and preparing all necessary sales tax documents
for filing by Seller as appropriate at the relevant Delivery Location.
 
(c) Purchaser shall maintain and make available to Seller any documentation
received by Purchaser or in Purchaser’s possession related to the Seller Crude
Oil and at any reasonable time, permit any representatives designated by Seller,
upon reasonable prior notice, to visit and inspect its records relating to
Seller Crude Oil and the contracts and agreements associated therewith, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
 
Section 2.05 Payment of Transfer Fees
 
.  Purchaser shall be solely responsible for the payment of all in line transfer
fees payable to the owner of the Pipeline facilities, if any, in connection with
the delivery of the Crude Oil at the relevant Delivery Location, including any
such fees accruing to the account of Seller.  Seller shall not be responsible
for any insurance, storage, transportation or other costs in respect of the
period after title to any Crude Oil Delivered hereunder has passed to Purchaser
in accordance with Section 2.09 of this Agreement.
 
Section 2.06 Force Majeure Default Delivery Location
 
.  If as a result of an event of Force Majeure, either (a) Seller is unable,
after using all reasonable commercial efforts, to deliver Crude Oil to Purchaser
at the relevant Delivery Location or (b) Purchaser is unable, after using all
reasonable commercial efforts, to receive Crude Oil from Seller at the relevant
Delivery Location, then, to the extent commercially feasible, Seller shall be
obligated to deliver and Purchaser shall be obligated to receive, the affected
quantities of Crude Oil at a mutually acceptable comparable delivery location
with mutually acceptable adjustments for quality, location and associated
transportation costs.  If the parties are unable to agree on a mutually
acceptable comparable delivery location with mutually acceptable adjustments for
quality, location and associated transportation costs, then Section 6.01(c)
shall apply to the affected quantities.
 
Section 2.07 Transportation Imbalances
 
.  Seller and Purchaser shall notify the other as promptly as possible of any
changes in its rate of delivery or receipt of Crude Oil at the relevant
Injection or Delivery Location, as the case may be, and take all reasonable
actions necessary to avoid the incurrence of Pipeline penalties and
imbalances.  In the event a transporting Pipeline determines that a
Transportation Imbalance (whether positive or negative) exists with respect to
any Seller Crude Oil associated with any Deal Sheet that is transported by such
Pipeline, and such Pipeline requires Seller (as shipper) to settle such
Transportation Imbalance in cash or in kind, Seller shall assign to Purchaser,
and Purchaser shall assume and accept, all rights and obligations with respect
to such Transportation Imbalance, including the obligation to make payment for
(or if settled in kind, make delivery of) any shortage and the right to receive
payment for (or accept delivery of) any overage, in each case as established by
the invoices, records and statements of the transporting Pipeline.  At the
termination of this Agreement, Seller shall assign to Purchaser, and Purchaser
shall assume, all outstanding Transportation Imbalances (if any) under all
transportation rights previously assigned to Seller pursuant to Section 2.03.
 
Section 2.08 Rights and Remedies; Waiver of Certain Damage Claims
 
.  Except as set forth in this Section 2.08, the rights and remedies of the
parties set forth in this Agreement and the other Transaction Documents are
non-exclusive of the other rights and remedies of the parties existing at law or
equity.  It is expressly agreed that, notwithstanding any other rights or
remedies which a party may have, payments made in accordance with Section 2.07
or Articles V or VI of this Agreement constitute the exclusive and total
compensation for damages available to Seller and Purchaser for non-delivery or
non-acceptance of Crude Oil.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
NO PARTY SHALL BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL,
INDIRECT OR DIRECT (OTHER THAN AS SET FORTH IN THIS SECTION 2.08) OR OTHER
DAMAGES, IN TORT, CONTRACT OR OTHERWISE IN RESPECT THEREOF.  THE PARTIES
ACKNOWLEDGE AND AGREE THAT THE CRUDE OIL SUBJECT OF THIS AGREEMENT IS NOT UNIQUE
AND THAT NO CLAIM FOR SPECIFIC PERFORMANCE IS APPROPRIATE OR WILL BE MADE BY ANY
PARTY.
 
Section 2.09 Possession, Title and Risk
 
.
 
(a) Unless BNPP ETC and BNPP ET otherwise agree, possession of and title to any
quantities of Crude Oil sold under each Supply Contract shall pass to BNPP ETC
in accordance with the terms of the applicable Supply Contract.  Possession of
and title to any quantities of Crude Oil Delivered pursuant to this Agreement
and any Deal Sheet shall pass from BNPP ETC to BNPP ET at such time as such
quantities of Crude Oil cross into the United States.  Until such time, BNPP ETC
shall be deemed to be in control and possession of, have title to, risk of loss
of and be responsible for such Crude Oil and, after such time, BNPP ET shall be
deemed to be in control and possession of, have title to, risk of loss of and be
responsible for such Crude Oil.
 
(b) Possession of and title to any quantities of Crude Oil Delivered pursuant to
this Agreement and any Deal Sheet shall pass from Seller to Purchaser at the
relevant Delivery Location when such Crude Oil is either (i) transferred to or
delivered into the facilities of Purchaser’s designee at the Delivery Location
for the account of Purchaser and such transfer is recorded by the applicable
metering device or (ii) the transporting Pipeline issues a custody transfer
certificate or similar form or the Pipeline enters a notation in the Pipeline’s
electronic records.  Until such time, Seller shall be deemed to be in control
and possession of, have title to, risk of loss of and be responsible for such
Crude Oil and, after such time, Purchaser shall be deemed to be in control and
possession of, have title to, risk of loss of and be responsible for such Crude
Oil.
 
Section 2.10 Taxes
 
.
 
(a) Seller is liable for and shall pay, cause to be paid or reimburse Purchaser
if Purchaser shall have paid, all Taxes applicable to the Crude Oil sold
hereunder prior to the time title to the Crude Oil has passed to Purchaser,
unless allocated to Purchaser as hereinafter provided.  Purchaser is liable for
and shall pay, cause to be paid or reimburse Seller if Seller shall have paid,
all Taxes applicable to the Crude Oil sold hereunder at or after the time title
to the Crude Oil has passed to Purchaser.  Both parties shall use all their
reasonable efforts to administer this Agreement and implement its provisions in
accordance with their intent to minimize Taxes.  Purchaser represents that it is
engaged in the refining of the Crude Oil Delivered under this Agreement and the
Deal Sheets and Purchaser is purchasing the Crude Oil for refining
purposes.  Each party agrees to cooperate with obtaining any exemption from or
reduction of Tax upon request by the other party.  The adoption, enactment,
promulgation, modification, amendment or revocation after the effective date of
this Agreement of any applicable law in relation to Taxes by any Governmental
Authority shall constitute a “Change in Tax Law”.  Seller and Purchaser agree
that, in relation to this Agreement, Purchaser shall bear any economic risk
related to a Change in Tax Law that affects Seller’s liability for Taxes prior
to the time that title passes from Seller to Purchaser under this Agreement and
the parties shall take all commercially reasonable steps to minimize the impact
of any Change in Tax Law.  Each of Seller and Purchaser shall provide to the
other party a written notice of a Change in Tax Law affecting the sale of Crude
Oil pursuant to this Agreement, such notice to be delivered promptly following
the party’s knowledge of the Change in Tax Law.  If a Change in Tax Law results
in Seller paying an amount on account of such a Tax imposed with respect to
the Crude Oil prior to the time title passes to Purchaser, Seller shall be
reimbursed by Purchaser for such Taxes within 30 days of receipt of Seller's
written request for reimbursement.  Purchaser agrees to make any such
reimbursement payments after taking into account any income taxes  applicable to
Seller which arise as a result of  the reimbursement of such Taxes, such that
Seller is economically indifferent to such Change in Tax Law.  Seller's written
request for reimbursement of such Taxes shall include a calculation of the Taxes
and any income taxes applicable to the reimbursement of such Taxes.
 
(b) Each of Seller and Purchaser shall be responsible for and discharge all
taxes on its net worth or income, whether assessed or collected by any
governmental authority of the United States or Canada, or any political
subdivision thereof, and shall indemnify and hold the other party harmless from
and against any liabilities relating to such taxes.
 
Section 2.11 Limitations
 
.  PURCHASER ACKNOWLEDGES THAT IT HAS ENTERED INTO THIS AGREEMENT AND IS
CONTRACTING FOR THE CRUDE OIL TO BE SUPPLIED BY SELLER BASED SOLELY UPON THE
EXPRESS COVENANTS, REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH (INCLUDING
SECTION 3.01(F)) AND, SUBJECT TO SUCH COVENANTS, REPRESENTATIONS AND WARRANTIES
(INCLUDING SECTION 3.01(F)), ACCEPTS SUCH CRUDE OIL “AS IS, WHERE IS” AND “WITH
ALL FAULTS.”
 
Section 2.12 Early Termination of Agreement
 
.  In addition to any rights of Seller or Purchaser to terminate this Agreement
under Article V or Article VI, each such party shall have the right to terminate
this Agreement and its obligations hereunder by designating in writing (a
“Notice of Early Termination”) to the other party a day (such day being the
“Early Termination Date”) on which this Agreement will terminate, provided that
no Notice of Early Termination shall affect or impair the obligations of the
parties arising prior to the Early Termination Date, including the obligations
of Purchaser (a) to receive and pay for Crude Oil acquired by Seller for resale
to Purchaser pursuant to a Supply Contract executed prior to the Early
Termination Date and (b) to pay any other Unpaid Amounts due under any
Transaction Documents.  Any Notice of Early Termination shall clearly state that
it is a “Notice of Early Termination”, shall specify the Termination Date and
shall be received or deemed received as provided in Section 7.01 by the
receiving party not less than 30 days prior to the Early Termination Date.
 
Section 2.13 Purchaser’s Early Purchase Option
 
.  With respect to any Batch of Crude Oil, Purchaser shall have the unilateral
right and option at any time prior to delivery of such Crude Oil at the Delivery
Location then specified in a Deal Sheet to purchase all or a portion of such
Batch of Crude Oil by giving written notice to Seller of such election as soon
as reasonably possible.  Any such early sale of Crude Oil shall be deemed to be
a sale of Crude Oil for purposes of Section 2.01 and Purchaser shall make
payment for such Crude Oil in accordance with Section 2.01(d).  The Purchase
Price for such Batch of Crude Oil shall be determined as of the date of actual
purchase, with, for this purpose, any Swaps related to the Batch subject of
early purchase being settled by Seller as soon as commercially reasonable
following Seller’s receipt of Purchaser’s notice of its election.  Purchaser
shall be authorized to provide all notices to transporting Pipelines concerning
each election and early purchase by Purchaser pursuant to this Section
2.13.  Upon the giving of Purchaser’s notice, the affected Deal Sheet shall be
deemed to have been amended to conform to the terms of Purchaser’s election.
 
Section 2.14 Performance of Obligations
 
.  Each party agrees that it will use reasonable care and diligence in its
performance of its obligations contained in this Agreement such as it accords to
its own business and as otherwise required hereby.  Purchaser agrees that in
fulfilling its obligations under this Agreement, including its performance of
the Transportation Activities, it will not engage any agents or contractors
without the prior written consent of Seller and will remain entirely liable for
any losses and damages caused to Seller or any third person by the activities of
its agents or contractors.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
Section 3.01 Representations and Warranties of Seller
 
.  Each party Seller represents and warrants to Purchaser as follows (which
representations and warranties shall be deemed repeated on each date on which a
Deal Sheet is executed by Seller):
 
(a) Status and Authority.  BNPP ET is a general partnership duly registered and
validly existing under the laws of the State of Delaware and BNPP ETC is a
corporation duly incorporated and validly existing under the laws of Alberta and
each has all necessary power and authority to carry on its business as now being
conducted by it.  Seller has full corporate power and authority to enter into
this Agreement and the Transaction Documents to which it is a party and to do
all acts and things and execute and deliver all other documents as are required
hereunder or thereunder to be done, observed or performed by it in accordance
with the terms hereof or thereof.
 
(b) Power and Authority.  The execution, delivery and performance by Seller of
this Agreement and the Transaction Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby are within
Seller’s power and authority and have been duly authorized by all necessary
corporate action.
 
(c) Consents, Approvals, Etc.  No authorization, consent or approval of, or
other action by, or notice to or filing with, any governmental authority,
regulatory body or any other Person is required for the due authorization,
execution, delivery or performance by Seller of this Agreement or any
Transaction Document to which it is a party, or the consummation of the
transactions contemplated hereby and thereby except those approvals which have
been obtained, and those notices and filings which have been made.
 
(d) Validity of Documents and Enforceability.  This Agreement and the
Transaction Documents to which Seller is a party are the legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their terms, except as the enforceability thereof may be limited by the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by general principles of equity.
 
(e) Compliance with Laws.  Neither the execution, delivery and performance by
Seller of this Agreement or any Transaction Document to which it is a party, nor
the consummation of the transactions contemplated by hereby or thereby (i) does
or will violate any provision of any Applicable Instrument of Seller or any
Governmental Requirement applicable to Seller or (ii) does or will result in or
require the creation or imposition of any Lien on any properties, assets or
revenues of Seller.  Seller is in compliance in all material respects with the
Applicable Instruments of Seller and all Governmental Requirements applicable to
Seller.
 
(f) Ownership of Crude Oil.  The Crude Oil to be delivered by Seller to
Purchaser hereunder shall be delivered to Purchaser with good and marketable
title thereto, free and clear of all Liens.
 
(g) Commercial Purpose.  Seller has entered into this Agreement for commercial
purposes related to its business and not for speculative purposes.  Seller has
the capability (either directly or indirectly), and intends, to make delivery of
the Crude Oil to be delivered hereunder.  Seller is selling the Crude Oil in the
ordinary course of its business.  Seller is acting as a principal and not as an
agent, and understands and acknowledges that Purchaser has been and will be
acting only on an arm’s length basis and not as its agent, broker, advisor or
fiduciary in any respect (except with respect to Purchaser’s performance of the
Transportation Activities); and Seller is relying solely upon its own evaluation
of this Agreement and the transactions contemplated hereby (including the
present and future results, consequences, risks and benefits thereof, whether
financial, accounting, tax, legal or otherwise) and upon advice from its own
professional advisors, understands this Agreement and the transactions
contemplated hereby and the risks associated therewith, has determined that
those risks are appropriate for it, and is willing to assume those risks, and
has not relied and will not be relying upon any evaluation or advice (including
any recommendation, opinion or representation) from Purchaser or its affiliates
or the representatives or advisors of Purchaser or its affiliates.
 
(h) Environmental Matters.  Seller represents that there are no material
Environmental Licenses applicable to Seller’s activities contemplated by this
Agreement and that there is no litigation or governmental proceeding pending
nor, to its best knowledge, threatened against Seller which, if adversely
determined, would have a material and adverse affect on its ability to purchase,
own and resell Seller Crude Oil pursuant to this Agreement.
 
(i) CFMA.  Seller represents that it is an “eligible commercial entity” as
defined in Section 1a(11) of the Commodity Exchange Act, and it is an “eligible
contract participant” within the meaning of 1a(12) of the Commodity Exchange
Act, as amended by the Commodity Futures Modernization Act of 2000.
 
(j) Seller Affiliate of BNP Paribas.  Each of BNPP ET and BNPP ETC is an
Affiliate of BNP Paribas.
 
Section 3.02 Representations and Warranties of Purchaser and Guarantor
 
.  Each of Purchaser and Guarantor represents and warrants to Seller as follows
(which representations and warranties shall be deemed repeated on each date on
which a Deal Sheet is executed by Purchaser):
 
(a) Status and Authority.  Each is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all necessary power and authority to carry on its business as
now being conducted by it.  Each has full corporate power and authority to enter
into this Agreement and the Transaction Documents to which it is a party and to
do all acts and things and execute and deliver all other documents as are
required hereunder or thereunder to be done, observed or performed by it in
accordance with the terms hereof or thereof.
 
(b) Power and Authority.  The execution, delivery and performance by Purchaser
and Guarantor of this Agreement and the Transaction Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby
are within its power and authority and have been duly authorized by all
necessary corporate action.
 
(c) Consents, Approvals, Etc.  No authorization, consent or approval of, or
other action by, or notice to or filing with, any governmental authority,
regulatory body or any other Person is required for the due authorization,
execution, delivery or performance by Purchaser or Guarantor of this Agreement
or any Transaction Document to which it is a party, or the consummation of the
transactions contemplated hereby and thereby except those approvals which have
been obtained, and those notices and filings which have been made, copies of all
of which have been delivered to Seller.
 
(d) Validity of Documents and Enforceability.  This Agreement and the
Transaction Documents to which it is a party are its legal, valid and binding
obligations enforceable against it in accordance with their terms, except as the
enforceability thereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
 
(e) Compliance with Laws.  Neither the execution, delivery and performance by
Purchaser or Guarantor of this Agreement or any Transaction Document to which it
is a party, nor the consummation of the transactions contemplated by hereby or
thereby (i) does or will violate any provision of any Applicable Instrument of
Purchaser or Guarantor or any Governmental Requirement applicable to it or (ii)
does or will result in or require the creation or imposition of any Lien on any
of its properties, assets or revenues.  Purchaser and Guarantor are in
compliance in all material respects with its Applicable Instruments and all
Governmental Requirements applicable to it.
 
(f) Investment Company.  Purchaser is not an “investment company” subject to
regulation under the Investment Company Act of 1940, as amended.
 
(g) Commercial Purpose.  Purchaser has entered into this Agreement for
commercial purposes related to its business in conjunction with its line of
business and not for speculative purposes.  Purchaser has the capability (either
directly or indirectly), and intends, to take delivery of the Crude Oil to be
delivered hereunder.  Purchaser is acquiring the Crude Oil in the ordinary
course of business.  Purchaser is acting as a principal and not as an agent, and
understands and acknowledges that Seller has been and will be acting only on an
arm’s length basis and not as its agent, broker, advisor or fiduciary in any
respect; and Purchaser is relying solely upon its own evaluation of this
Agreement and the transactions contemplated hereby (including the present and
future results, consequences, risks and benefits thereof, whether financial,
accounting, tax, legal or otherwise) and upon advice from its own professional
advisors, understands this Agreement and the transactions contemplated hereby
and the risks associated therewith, has determined that those risks are
appropriate for it, and is willing to assume those risks, and has not relied and
will not be relying upon any evaluation or advice (including any recommendation,
opinion or representation) from Seller or its affiliates or the representatives
or advisors of Seller or its affiliates. Notwithstanding the foregoing, Seller
and Purchaser acknowledge that Purchaser will act as Seller’s representative in
connection with the Transportation Activities described in Section 2.03(b).
 
(h) Environmental Matters
 
.  Purchaser will at the appropriate time obtain and thereafter maintain in full
force and effect and in good standing all material Environmental Licenses (if
any) applicable to its performance of the Transportation Activities and will at
all times comply in all material respects with the terms and conditions of such
Environmental Licenses.  Purchaser has not given, nor is it under a duty to
give, nor has it received, any Notice of Environmental Problem and that there is
no litigation or governmental proceeding pending nor, to its best knowledge,
threatened against Purchaser which, if adversely determined, would have a
material and adverse affect on ability to perform the Transportation Activities.
 
(i) CFMA.  Purchaser represents that it is an “eligible commercial entity” as
defined in Section 1a(11) of the Commodity Exchange Act, and it is an “eligible
contract participant” within the meaning of 1a(12) of the Commodity Exchange
Act, as amended by the Commodity Futures Modernization Act of 2000.
 
ARTICLE IV
 
COVENANTS
 
Section 4.01 Affirmative Covenants of Seller
 
.  Seller covenants and agrees with Purchaser that so long as any obligation of
Seller to deliver Crude Oil to Purchaser is outstanding hereunder:
 
(a) Compliance with Laws, Etc.  Seller will comply with all Governmental
Requirements applicable to the performance of Seller’s obligations hereunder,
except where noncompliance therewith would not have a material adverse effect on
Seller or on the performance of the Transaction Documents.  Seller will comply
in all material respects with the Applicable Instruments of Seller.
 
(b) Maintenance of Concessions, Permits, Leases and Licenses.  Seller will
maintain in full force and effect and good standing (and renew or extend when
appropriate or lawfully permitted) all its rights under any existing or future
material permits and transportation concessions, leases or licenses and will
observe and perform all conditions or restrictions contained or arising
thereunder, except to the extent any such failure to maintain, observe or
perform would not have a material adverse effect on Seller or on the performance
of the Transaction Documents.
 
(c) Notice of Event of Default.  Seller shall notify Purchaser of the occurrence
of any event which with the passage of time or the giving of notice, or both,
would be a Seller’s Event of Default promptly after becoming aware of the same.
 
(d) Qualification.  Seller will be duly qualified to do business as a foreign
entity and will be in good standing under the laws of all jurisdictions in which
the failure to be so qualified could have a material adverse effect on Seller.
 
(e) Environmental.  Seller will comply with Section 4.03(g).
 
Section 4.02 Negative Covenants of Seller
 
.  Seller covenants and agrees with Purchaser that so long as any obligation of
Seller to deliver Crude Oil or to make any payment is outstanding hereunder,
Seller will not at any time create, assume, incur or suffer to exist any Lien,
other than Permitted Liens, on any Crude Oil subject to this Agreement or any
Deal Sheet.  Unless a Purchaser’s Event of Default has then occurred and is
continuing, Seller agrees it will not (a) sell or transfer to any Person other
than Purchaser or otherwise dispose of any Crude Oil acquired by Seller pursuant
to this Agreement and/or any Deal Sheet or (b) amend the Master Agreement or the
Credit Agreement without Purchaser’s prior written consent.
 
Section 4.03 Affirmative Covenants of Purchaser and Guarantor
 
.  Each of Purchaser and Guarantor covenants and agrees with Seller that so long
as any obligation of Purchaser is outstanding hereunder:
 
(a) Compliance with Laws, Etc.  Each will comply with all Governmental
Requirements applicable to the performance of its obligations hereunder, except
where noncompliance therewith would not have a material adverse effect on
Purchaser or Guarantor or on their respective performance of the Transaction
Documents.  Each will comply in all material respects with its Applicable
Instruments.  Purchaser agrees to assist Seller in obtaining and maintaining in
full force and effect and good standing (and renew or extend when appropriate or
lawfully permitted) all permits, qualifications, licenses, authorities,
consents, approvals, clearances or concessions deemed by Seller to be necessary
or appropriate, in connection with Seller’s purchase, transportation and/or
resale of Crude Oil purchased under this Agreement and Seller’s performance of
its obligations under the Supply Contracts, this Agreement, the Deal Sheets,
related transportation agreements or tariffs and the transactions contemplated
hereby and thereby.
 
(b) Maintenance of Concessions, Permits, Leases and Licenses.  Purchaser will
maintain in full force and effect and good standing (and renew or extend when
appropriate or lawfully permitted) all of its rights under any existing or
future material permits and transportation concessions, leases or licenses and
will observe and perform all conditions or restrictions contained or arising
thereunder, except to the extent any such failure to maintain, observe or
perform would not have a material adverse effect on Purchaser or on its
performance of the Transaction Documents.  Purchaser will be responsible for
obtaining and maintaining in full force and effect and in good standing all
Environmental Licenses (if any) required to be obtained with respect to the
ownership or transportation of Crude Oil to be purchased and sold pursuant to
this Agreement.
 
(c) Notice of Event of Default.  Purchaser shall notify Seller of the occurrence
of any event which with the passage of time or the giving of notice, or both,
would be a Purchaser’s Event of Default promptly after becoming aware of the
same.
 
(d) Qualification.  Purchaser will be duly qualified to do business as a foreign
entity and will be in good standing under the laws of all jurisdictions in which
the failure to be so qualified could have a material adverse effect on
Purchaser.
 
(e) Tax Indemnity.  Any and all payments under this Agreement or under any Deal
Sheet shall be made free and clear of and without deduction for any and all
present or future Taxes.  If Purchaser shall be required by law to deduct any
Taxes from or in respect of any sum payable or any implied interest hereunder to
Seller (i) the sum payable shall be increased by the amount necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.03(e)), Seller shall receive an
amount of cash equal to the sum it would have received had no such deductions
been made, (ii) Purchaser shall make such deductions and (iii) Purchaser shall
pay the full amount deducted to the relevant taxing authority or other
governmental authority in accordance with applicable law.  Purchaser shall
confirm that all applicable Taxes, if any, imposed on it by virtue of the
transactions under this Agreement, have been properly and legally paid by it to
the appropriate taxing authorities by sending to Seller either (A) official tax
receipts or notarized copies of such receipts to Purchaser within 15 days after
payment of any applicable Tax or (B) a certificate executed by an authorized
officer of Purchaser confirming that such Taxes have been paid, together with
evidence of such payment.  To the fullest extent permitted by applicable law,
Purchaser will indemnify Seller for the full amount of Taxes, including, but not
limited to, any Taxes imposed by any jurisdiction on amounts payable under this
Section 4.03(e), paid by Seller pursuant to this Section 4.03(e) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally
asserted.  Any payment pursuant to such indemnification shall be made within 30
days after the date Seller makes written demand therefor.
 
(f) Financial Statements and Other Information.
 
(i) As soon as available, but in any event in accordance with then applicable
law and not later than 90 days after the end of each fiscal year of Guarantor,
Guarantor shall deliver to Seller its audited consolidated balance sheet and
related statements of operations, changes in shareholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Guarantor and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided,
however, that such financial statements shall be deemed delivered, without any
further action on Guarantor’s part, if Guarantor shall have timely made the same
available on “EDGAR”; provided further, however, that if Seller is unable to
access “EDGAR”, Guarantor shall provide Seller with paper copies of the
information required to be furnished pursuant to this Section 4.03(f)(i)
promptly following notice from Seller.
 
(ii) As soon as available, but in any event in accordance with then applicable
law and not later than 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Guarantor, Guarantor shall deliver to Seller its
unaudited consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, which shall present
fairly in all material respects the financial condition and results of
operations of Guarantor and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided, however, that such
financial statements shall be deemed delivered, without any further action on
Guarantor’s part, if Guarantor shall have timely made the same available on
“EDGAR”; provided further, however, that if Seller is unable to access “EDGAR”,
Guarantor shall provide Seller with paper copies of the information required to
be furnished pursuant to this Section 4.03(f)(ii) promptly following notice from
Seller.
 
(g) Compliance with Environmental Laws.  Purchaser and Seller shall use
reasonable commercial efforts to cause each Pipeline (and each operator thereof)
to comply continuously during the term of this Agreement with the following,
insofar as they relate to the Crude Oil and/or the activities or transactions
contemplated by this Agreement, the Deal Sheets and/or the Supply Contracts:
 
(i) Environmental Laws relating inter alia to (A) releases, discharges,
emissions, or disposals of Hazardous Substances to air, overlaying land and
soil, watercourses (such as streams, rivers and lakes), ground water (i.e.
percolating water) or surface waters (including rainfall and seepage); (B) the
use, handling, disposal, treatment, storage or management of Hazardous
Substances; (C) the exposure of Persons to Hazardous Substances; and (D) the
transportation, storage, disposal, management, or release of Hazardous
Substances, and any regulation, order, injunction, judgment, declaration,
notice, or demand issued thereunder; and
 
(ii) laws relating inter alia to any substantial and unreasonable interference
with (A) any private individual’s use or enjoyment of property or (B) the
health, safety or property rights of the community;
 
(h) Notices of Environmental Problems.  In the event Purchaser receives or
obtains knowledge of a Notice of Environmental Problem, Purchaser shall promptly
(but no later than 3 Business Days from receipt or submission of such notice)
provide a copy to Seller of such notice and, if requested, shall provide Seller
with a written report (including an assessment and environmental audit) relating
to any properties affected thereby.  Purchaser agrees that as between Seller and
Purchaser, Purchaser will be solely liable in the event of losses or damages
(including any losses or damages resulting from a violation of any Environmental
Law or any release or threatened release of Hazardous Substances) to any Person
or any Property caused by Crude Oil purchased by Seller pursuant to a Supply
Contract for resale to Purchaser.
 
(i) Transportation Statements and Pipeline Information.  Purchaser shall:
 
(i) as soon as practicable and in any event no later than the fourth (4th)
Business Day after Purchaser’s receipt of the transporting Pipeline’s end of
month transportation statement, prepare and deliver to Seller a monthly pipeline
reconciliation statement, substantially in the form of Exhibit E hereto,
summarizing for the prior calendar month and each subsequent month then
scheduled as an Off-take Month, all purchases of Crude Oil by Seller (and
specifying quality, quantity and price for each purchase transaction), all
actual deliveries and scheduled deliveries to Seller, Injection Point(s) for
each such quantity, all quantities then in transit or storage, all quantities
delivered and sold on behalf of Seller at the Delivery Locations (and specifying
quality, quantity and price for each sale transaction) and such other
information related to any of the foregoing as Seller may reasonably request;
 
(ii) at least once per calendar quarter or upon the request of Seller, a list of
the grades of crude oil then approved for transportation by the Pipelines under
approved and effective tariffs applicable or available to the Crude Oil; or if
one of the grades specified in the definition of “Crude Oil” ceases to be a
grade approved for transportation, prompt notice of such status;
 
(iii) unless continuously available by electronic means or on a website to which
Seller has been granted access, a nomination schedule for transporting Crude Oil
and any information received from the Pipeline operator related thereto, such
information to be furnished to Seller promptly upon becoming available from a
Pipeline operator and in any event not less frequently than once per calendar
quarter;
 
(iv) promptly upon becoming aware of any change to a previously published
nomination schedule which change affects any Crude Oil, prompt notice of such
change;
 
(v) promptly upon becoming aware of any “apportionment” by a common carrier or
Pipeline operator, but in any event within five (5) Business Days of such event,
notice of such apportionment; and
 
(vi) use commercially reasonable efforts, consistent with those of a reasonably
prudent shipper, to gain access to each Pipeline’s relevant notification systems
and monitor the injection, scheduling and flow of all Barrels of Crude Oil to
their intended destination in each transporting Pipeline; promptly deliver such
information to Seller at reasonable intervals or more frequently if requested of
Seller; and assist Seller to gain such access to such notification systems.
 
(j) Manufacturing Exemption Documentation.  Purchaser shall deliver to Seller,
at the time or times prescribed by applicable laws or when reasonably requested
by Seller, such properly completed and executed documentation prescribed by
applicable laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit Seller to determine Purchaser’s
entitlement to an exemption from the Oklahoma sales tax in respect of all
payments to be made to Seller by Purchaser for Crude Oil pursuant to this
Agreement.
 
ARTICLE V
 
EVENTS OF DEFAULT AND EARLY TERMINATION
 
Section 5.01 Seller’s Events of Default
 
.  Each of the following events shall constitute a “Seller’s Event of Default”
under this Agreement:
 
(a) Seller shall fail to deliver the required quantities of Crude Oil to any
Delivery Location (or any alternate Delivery Location) in accordance with the
terms of this Agreement and the relevant Deal Sheet; or
 
(b) Seller shall fail to perform or observe any material term, covenant or
agreement contained herein or in any Transaction Document to which it is a party
on its part to be performed or observed and such failure shall remain unremedied
for twenty-five (25) days after notice thereof to Seller by Purchaser; or
 
(c) any representation or warranty made by Seller in this Agreement or any
Transaction Document shall prove to have been incorrect in any material respect
when made or when deemed made.
 
Section 5.02 Purchaser’s Events of Default
 
.  Each of the following events shall constitute a “Purchaser’s Event of
Default” under this Agreement:
 
(a) Purchaser shall fail to accept the required quantities of Crude Oil at any
Delivery Location (or any alternate Delivery Location) in accordance with the
terms of this Agreement and the relevant Deal Sheet; or
 
(b) Purchaser or Guarantor shall fail to pay the Purchase Price due on any
Payment Date or any amounts due under this Agreement or any other Transaction
Document and such failure is not remedied within the grace period set forth in
the applicable agreement or, if no grace period is specified, within three (3)
Business Days after the Business Day on which such payment is due; or
 
(c) Purchaser or Guarantor shall fail to perform or observe any material term,
covenant or agreement contained herein or in any Transaction Document to which
it is a party on its part to be performed or observed (other than the failure to
perform obligations related to Transportation Activities or any term, covenant
or agreement whose breach or default in performance is specifically dealt with
elsewhere in this Section 5.02) and such failure shall remain unremedied for
twenty-five (25) days after notice thereof to Purchaser and Guarantor by Seller;
or
 
(d) any representation or warranty made by Purchaser or Guarantor in this
Agreement or any Transaction Document shall prove to have been incorrect in any
material respect when made or when deemed made; or
 
(e) to the extent permitted by applicable law, an “Event of Default” under that
certain Fourth Amended and Restated Revolving Credit Agreement, dated as of
August 19, 2008, by and among Purchaser, as borrower, the Guarantor and the
lenders named therein (as such agreement may be amended, restated or otherwise
modified from time to time) shall occur and be continuing; or
 
(f) any event or circumstance shall occur and be continuing which could
reasonably be expected to have a material and adverse effect on the financial
condition or the ability of Guarantor and Purchaser to perform its obligations
under this Agreement and the other Transaction Documents.
 
Section 5.03 Default Rights; Early Termination
 
.  At any time while an Event of Default is continuing, the non-defaulting party
may provide a written notice to the defaulting party specifying the relevant
Event of Default, and either demand adequate assurances under Article 2–609 of
the Uniform Commercial Code (and pending the delivery of such adequate
assurances, suspend its own performance, unless such performance is the payment
of money) or designate a Business Day not earlier than the fifth (5th) Business
Day following the defaulting party’s receipt of such notice (as provided in
Section 7.01) as a default termination date (“Default Termination Date”).  To
the extent an Event of Default is established to exist and has not been resolved
to the non-defaulting party’s satisfaction, then upon the occurrence of a
Default Termination Date, the obligations of the parties to make or receive any
further deliveries of Crude Oil under this Agreement (except the obligations of
Purchaser to receive and pay for Crude Oil acquired by Seller pursuant to a
Supply Contract entered into prior to the Default Termination Date) shall
terminate and without limiting the non-defaulting party’s other remedies, the
non-defaulting party shall have the right to decline to enter into any
additional Transactions.  Notwithstanding anything to the contrary in this
Agreement, if, upon the occurrence of a Purchaser’s Event of Default or an event
constituting a Force Majeure, Seller markets, or disposes of, to one or more
third persons any Crude Oil which Purchaser has committed to purchase under any
Deal Sheet, Purchaser agrees to diligently and timely undertake all of its
obligations under Section 2.03, including, without limitation, the
Transportation Activities, with respect to such Crude Oil.
 
Section 5.04 Failure to Make or Accept Delivery.
 
(a) If other than as a result of an event of Force Majeure, Purchaser defaults
in its obligation to accept delivery at the applicable Delivery Location of all
or any part of the quantities of Crude Oil scheduled to be Delivered by Seller,
then Seller shall sell the quantity of Crude Oil not accepted by Purchaser and
Purchaser shall pay to Seller, as liquidated damages, an amount equal to the
difference between (i) the Purchase Price applicable to the quantity of such
Crude Oil, less (ii) the Replacement Value of such quantity; provided, however,
if the Replacement Value exceeds the Purchase Price, then Seller shall pay such
difference to Purchaser.  Such payment shall be due on the date that Seller
presents to Purchaser a certificate reflecting the amount due.  Seller agrees to
use all reasonable commercial efforts to maximize the Replacement Value and
Seller shall prepare and deliver to Purchaser, within five (5) Business Days
after the end of the applicable Off-take Month, a certificate setting out the
calculation of the Replacement Value accompanied by reasonably available back-up
documentation therefor.  Any such certificate shall, absent manifest error, be
conclusive evidence of the amount due in respect of the Replacement Value.
 
(b) If other than as a result of an event of Force Majeure or a failure by a
Supplier to deliver as provided in Section 2.02, Seller defaults in its
obligation to deliver the required quantities of Crude Oil to Purchaser at the
applicable Delivery Location, then Purchaser may purchase through ordinary
commercial channels a quantity of Crude Oil equal to the quantity of Crude Oil
not Delivered by Seller and Seller shall pay to Purchaser, as liquidated
damages, an amount equal to the difference between (i) the Replacement Value of
such quantity of Crude Oil, less (ii) the Purchase Price applicable to such
quantity.  Such payment shall be due on the date Purchaser presents to Seller a
certificate reflecting the amount due.  Purchaser agrees to use all reasonable
commercial efforts to minimize the Replacement Value and Purchaser shall prepare
and deliver to Seller, within five (5) Business Days after the end of the
applicable Off-take Month, a certificate setting out the calculation of the
Replacement Value accompanied by reasonably available back-up documentation
therefor.  Any such certificate shall, absent manifest error, be conclusive
evidence of the amount due in respect of the Replacement Value.
 
ARTICLE VI
 
TERMINATION RIGHTS RESULTING FROM FORCE MAJEURE
 
Section 6.01 Termination Rights After Force Majeure.
 
(a) Each party shall notify each other party as soon as possible of any
anticipated inability to perform all or any portion of its obligations hereunder
as the result of an event of Force Majeure.  Such notice shall specify the event
constituting a Force Majeure and the anticipated duration of such party’s
inability to perform as a result thereof.
 
(b) If an event of Force Majeure has occurred and is continuing, the obligations
of the party affected by such event of Force Majeure shall be suspended during
the duration of such event, provided the forgoing shall not affect the
obligations of a party which may have accrued prior to the occurrence of such
event or which are unaffected by such event, including without limitation, the
obligation of Purchaser to pay for Crude Oil delivered to it.  Each party agrees
to take all reasonable commercial steps to avoid or mitigate the consequences of
an event of Force Majeure and to bring it to an end as soon as is reasonably
possible.
 
(c) During the continuation of any Force Majeure, to the extent the parties
cannot reach an agreement under Section 2.06, Purchaser shall have the exclusive
right (unless a Purchaser’s Event of Default has then occurred and is
continuing), and hereby agrees (unless a Purchaser’s Event of Default has then
occurred and is continuing and the Seller has given written notice to Purchaser
that Seller intends to market), to either (i) take all commercially reasonably
efforts to promptly market and dispose of to one or more third persons, or (ii)
purchase, all Crude Oil the transportation, delivery and/or receipt of which is
then suspended as the result of such Force Majeure.  Any such sale or other
disposition to a third person or purchase by Purchaser shall be treated as an
early purchase under Section 2.13, settled in the manner set forth in such
section, and Purchaser shall pay the Purchase Price for such affected quantities
as contemplated in such section.
 
(d) If any one or more events of Force Majeure occur and continue for a
consecutive period of longer than ninety (90) days, then either party may
designate a force majeure termination date (“Force Majeure Termination Date”)
upon not less than two (2) and not more than ten (10) Business Days’ notice to
the other party.  Upon the Force Majeure Termination Date, the parties’
obligations hereunder shall terminate, except for the obligation of Purchaser to
pay any Unpaid Amounts.
 
ARTICLE VII
 
MISCELLANEOUS
 
Section 7.01 Notice
 
.  Any demand, notice or communication to be made or given hereunder shall be in
writing and may be made or given by personal delivery or by transmittal by
telecopy or other mutually acceptable electronic means of communication
addressed to the respective party as follows:
 
To BNPP ET:


1100 Louisiana, Suite 4900
Houston, TX 77002
Attention:  Legal
Telephone No.:  713.393.6882
Telecopier No.:  713.393.6992


with a copy to:
 
BNP Paribas
787 Seventh Avenue
New York, NY  10019
Attention:  Keith Cox
Telecopier No.:  212.471.6862
Telephone No.:  212.841.2575


To BNPP ET:


Suite 1230, 335 - 8th Avenue S.W.
Calgary, Alberta  T2P 1C9
Attention:  Secretary
Telephone No.:  [_______________]
Telecopier No.:  [_______________]


with a copy to:
 
BNP Paribas
787 Seventh Avenue
New York, NY  10019
Attention:  Keith Cox
Telecopier No.:  212.471.6862
Telephone No.:  212.841.2575


To Purchaser:
 
Frontier Oil and Refining Company
4610 S. Ulster Street, Suite 200
Denver, Colorado  80237
Attention:   Mr. Joey W. Purdy
Telephone No.:  303.714.0125
Telecopier No.:  303.714.1030


with copy to:
 
Frontier Oil Corporation
10000 Memorial Drive, Suite 600
Houston, Texas  77024-0616
Attention:   Mr. Doug S. Aron, Executive Vice President and Chief Financial
Officer
Telephone No.:  713.688.9600
Telecopier No.:  713.688.0616


or to such other address or telecopy number as any party may from time to time
notify the other in accordance with this Section 7.01.  Any demand, notice or
communication made or given by personal delivery shall be conclusively deemed to
have been given on the day of actual delivery thereof, or, if made or given by
telecopy or any other mutually acceptable electronic means of communication, on
the date of such transmittal or if such date is not a Business Day, on the first
Business Day following the transmittal thereof.
 
Contacts designated by Seller for approval of a Transaction and execution of
Deal Sheets are Bruce Bianchini, Bruce Borwick and Chad Nunweiler and any other
Person(s) designated in writing by Seller, with copies to BNP Paribas, attention
Mr. Keith Cox and any other Persons designated in writing by Seller.
 
Section 7.02 Interest on Overdue Amounts
 
.  If any monetary amounts payable under this Agreement are not paid when due,
then such overdue amount shall bear interest for each day until paid in full,
payable on demand, both before and after judgment or petition for bankruptcy,
the Default Termination Date and the Force Majeure Termination Date, at the U.S.
Base Rate plus two percent per annum on the basis of the actual number of days
elapsed and on the basis of a year of 360 days, as the case may be. Such
interest shall be determined daily and compounded monthly in arrears on the last
day of each calendar month.
 
Section 7.03 Governing Law; Waiver of Jury Trial
 
.
 
(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAWS OF THE UNITED STATES
OF AMERICA.
 
(b) ANY PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS WITH RESPECT TO ANY PROCEEDING (WHETHER OR
NOT IN NEW YORK), BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PERSON, AT ITS RESPECTIVE ADDRESS, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
 
(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY OF THE AFORESAID PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS OR ANY OTHER TRANSACTION DOCUMENT BROUGHT IN THE COURTS
REFERRED TO IN SECTION 7.03(b) HEREOF AND HEREBY FURTHER IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
 
(d) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING DIRECTLY OR INDIRECTLY TO ANY OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
 
Section 7.04 Severability
 
.  In the event that one or more of the provisions contained in this Agreement
shall be judicially determined to be invalid, illegal or unenforceable in any
respect under any applicable law the validity, legality or enforceability of the
remaining provisions hereof shall not be affected or impaired thereby and the
parties agree to negotiate in good faith to agree on a provision which is
enforceable and which preserves the economic bargain of the parties to the
greatest extent possible.  Each of the Sections of this Agreement is hereby
declared to be separate and distinct.
 
Section 7.05 Place of Payment; Currency
 
.  Unless otherwise stated, all payments herein or in any Transaction Document
shall be made at the offices of Seller in New York City, New York.  Unless
otherwise stated, all amounts expressed herein in terms of money refer to the
United States Dollar and all payments to be made and prices mentioned hereunder
shall be made in United States Dollars.  Seller shall be entitled to set-off
amounts it owes hereunder against amounts owed to it or any of its affiliates by
Purchaser or Guarantor or any of their affiliates.
 
Section 7.06 No Agency; No Joint Venture
 
.  Purchaser acknowledges and confirms that all purchases of Crude Oil made by
it hereunder are being made by it as a principal and that it is not acting as
agent for any other Person in connection with purchases of Crude Oil
hereunder.  Purchaser acknowledges and agrees that Seller is not acting as an
agent of Purchaser under any Supply Contract and no joint venture, partnership
or similar enterprise is intended or exists as a result of the transactions
contemplated by this Agreement or any Deal Sheet.  There are no third party
beneficiaries.
 
Section 7.07 Benefit of the Agreement
 
.  This Agreement shall inure to the benefit of and be binding upon Seller,
Purchaser and Guarantor and their respective permitted successors and assigns.
 
Section 7.08 Assignment and Transfer
 
.  Except as provided in this Section 7.08, no party may assign any rights or
delegate any obligations hereunder without the prior written consent of each
other party.  Seller may grant a security interest and collaterally assign all
of its right title and interest in and to this Agreement and any other
Transaction Document to one or more banks or other financial institutions
providing financing to it.
 
Section 7.09 Entire Agreement
 
.  This Agreement and the other Transaction Documents constitute the entire
agreement between the parties hereto and supersedes any prior agreement,
undertaking, declarations, commitments or representations, written or oral, in
respect thereof.  There are no unwritten oral agreements among the parties.
 
Section 7.10 Amendments
 
.  This Agreement may not be modified or amended except by an instrument in
writing signed by Purchaser, Seller and Guarantor or by their respective
successors or permitted assigns.
 
Section 7.11 No Waivers, Remedies
 
.  No failure to exercise and no delay in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law except as otherwise expressly provided
herein.
 
Section 7.12 Time of the Essence
 
.  Time shall be of the essence of this Agreement.
 
Section 7.13 Counterparts
 
.  This Agreement may be executed in counterparts, each of which so executed
shall be deemed to be an original and such counterparts together shall
constitute one and the same instrument.
 
Section 7.14 Intent
 
.  It is the express intent of the parties that this Agreement and each
Transaction pursuant to this Agreement to be construed as a contract of purchase
and sale of Crude Oil between Seller, as seller, and Purchaser, as
buyer.  Further, it is not the intention of the parties that this Agreement or
any Transaction be deemed a financing or a grant of a charge, lien or security
interest in Crude Oil or any other rights of Purchaser under this Agreement or
any Transaction Document to secure a debt or other obligation of either
Purchaser or Guarantor.  The parties further intend that this Agreement shall
constitute a “forward contract” and Seller and Purchaser are “forward contract
merchants” within the meaning of Section 556 of the United States Bankruptcy
Code of 1978, as amended from time to time.
 
Section 7.15 Disclosure of Information
 
.  In the event that any party provides any other party with written
confidential information belonging to such disclosing party or its affiliates
which has been denominated in writing as “confidential”, the non-disclosing
party agrees to thereafter maintain such information in confidence in accordance
with the standards of care and diligence that each utilizes in maintaining its
own confidential information.  This obligation of confidence shall not apply to
such portions of the information which (a) are in the public domain, (b)
hereafter become part of the public domain without such party breaching its
obligation of confidence hereunder, (c) are previously known by such party from
some source other than the disclosing party, (d) are hereafter developed by such
party without using the disclosing party’s information, (e) are hereafter
obtained by or available to such party from a third party who owes no obligation
of confidence to the disclosing party with respect to such information or
through any other means other than through disclosure by the disclosing party,
(f) are disclosed with the disclosing party’s consent, (g) must be disclosed
either pursuant to any Governmental Requirement or to Persons regulating the
activities of the non-disclosing party, or (h) as may be required by law or
regulation or order of any governmental authority in any judicial, arbitration
or governmental proceeding; provided, however, that any party required pursuant
to clauses (g) or (h) above to disclose shall, as soon as practicable, give
prior written notice to the other party that such disclosure is required and
shall consult with such party on whether to so disclose, and if so, what action
should be taken, if any, to resist such requirement.  Further, any party may
disclose any such information to its affiliates, any consultants, any
independent certified public accountants, any legal counsel employed by it in
connection with this Agreement or any Transaction Document, including without
limitation, for the purpose of investigating and appraising the business,
financial condition, creditworthiness, status and affairs of the other party or
the enforcement or exercise of all rights and remedies thereunder; provided,
however, that it imposes on such Person to whom such information is disclosed
the same obligation to maintain the confidentiality of such information as is
imposed upon it hereunder.  In addition, in connection with any assignment or
participation pursuant to Section 7.08, Seller may disclose to its lenders or
any assignee or participant or proposed assignee or participant any such
information; provided that prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to comply with this
Section.  In addition, Seller may disclose any such information to the Swap
Provider.  Notwithstanding anything to the contrary provided herein, this
obligation of confidence shall cease three (3) years from the date the
information was furnished, unless the disclosing party requests in writing at
least 30 days prior to the expiration of such three year period, that the
non-disclosing party maintain the confidentiality of such information for an
additional three year period.  Each party waives any and all other rights it may
have to confidentiality as against the other arising by contract, agreement,
statute or law except as expressly stated in this Section.
 
Section 7.16 Stamp and Documentary Taxes
 
.  To the fullest extent permitted by applicable law, Purchaser agrees to pay,
and shall indemnify Seller for any and all liabilities incurred by it in
connection with, any present or future stamp or documentary taxes or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Transaction Document.
 
Section 7.17 Further Assurances
 
.  The parties hereto agree to take all such further actions and to execute,
acknowledge and deliver all such further documents that are necessary or useful
to carry out the purposes of this Agreement, as may be reasonably requested by
either party.
 
Section 7.18 Successors and Assigns
 
.  All references to Seller, Purchaser and Guarantor herein shall mean Seller,
Purchaser and Guarantor and their respective successors and assigns as permitted
under this Agreement.
 
Section 7.19 Survival
 
.  Notwithstanding anything to the contrary contained herein, the obligations to
make payment hereunder, and the obligation of either party to indemnify the
other, pursuant hereto shall survive the termination of this Agreement.
 
Section 7.20 INDEMNITY
 
.  (a) PURCHASER SHALL INDEMNIFY SELLER AND EACH RELATED PARTY OF SELLER (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE (INCLUDING ANY OF THE
FOREGOING INITIATED BY THE PURCHASER OR ANY OF ITS AFFILIATES) ARISING OUT OF,
IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE PERFORMANCE BY PURCHASER OF
ITS OBLIGATIONS HEREUNDER, (ii) THE FAILURE OF PURCHASER TO COMPLY WITH THE
TERMS OF ANY TRANSACTION DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY
GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF PURCHASER SET FORTH HEREIN OR IN ANY OF
THE TRANSACTION DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (iv) ANY BREACH OR NON-COMPLIANCE BY
PURCHASER OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, INCLUDING
WITHOUT LIMITATION ANY DAMAGES SUFFERED BY THE SELLER UNDER THIS AGREEMENT AS
THE RESULT OF A BREACH OF THIS AGREEMENT BY PURCHASER OR ANY COSTS ASSOCIATED
WITH FINDING AN ALTERNATE PROVIDER TO PERFORM THE TRANSPORTATION ACTIVITIES
RELATED TO ANY CRUDE OIL IN TRANSIT AFTER THE OCCURRENCE AN EVENT OF DEFAULT AND
THE TERMINATION OF THIS AGREEMENT UNDER SECTION 5.01, (v) THE OPERATIONS OF THE
BUSINESS OF PURCHASER AND ITS AFFILIATES, (vi) ANY ASSERTION THAT SELLER WAS NOT
ENTITLED TO RECEIVE ANY SELLER CRUDE OIL OR THE PROCEEDS OF THE SALE OF ANY
SELLER CRUDE OIL, OR ANY SUITS, ACTIONS, DEBTS, ACCOUNTS, DAMAGES, COSTS, LOSSES
AND EXPENSES ARISING FROM OR OUT OF ADVERSE CLAIMS OF ANY AND ALL PERSONS IN
RESPECT OF ROYALTIES, TAXES, LICENSE FEES OR CHARGES THEREON WHICH ARE
APPLICABLE BEFORE THE TITLE TO ANY CRUDE OIL PASSES TO SELLER OR WHICH MAY BE
LEVIED AND ASSESSED UPON SELLER, (vii) ANY ENVIRONMENTAL LAW APPLICABLE TO
PURCHASER OR ANY OF ITS AFFILIATES OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, LAWS RELATING TO THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY PROPERTY, (viii) THE BREACH OR NON-COMPLIANCE BY PURCHASER OR ANY OF ITS
AFFILIATES WITH ANY ENVIRONMENTAL LAW APPLICABLE TO PURCHASER OR ANY OF ITS
AFFILIATES, (ix) OWNERSHIP BY SELLER OR PURCHASER OR ITS AFFILIATES OF ANY
SELLER CRUDE OIL OR THE INJECTION, TRANSPORTATION, STORAGE, HANDLING, PURCHASE,
SALE, DELIVERY OR RECEIPT OF ANY SELLER CRUDE OIL, (x) THE PRESENCE, USE,
RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF ANY SELLER
CRUDE OIL AND ANY ASSOCIATED OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES, (xi) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO SELLER,
PURCHASER OR ANY OF THEIR RESPECTIVE AFFILIATES ARISING OUT OF ANY TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY, (xii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION ARISING IN CONNECTION WITH THE ACTIVITIES
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, (xiii) ANY DAMAGES CAUSED DIRECTLY OR
INDIRECTLY BY SELLER CRUDE OIL TO ANY THIRD PARTY AND ANY DAMAGE TO CRUDE OIL,
(xiv) ANY UNRECOVERABLE CHARGES, LOSSES, DAMAGES OR INDEMNITIES PAID BY SELLER
TO ITS LENDERS UNDER THE CREDIT FACILITY PURSUANT TO WHICH SELLER OBTAINS FUNDS
TO ACQUIRE THE SELLER CRUDE OIL (EXCLUDING INTEREST BUT INCLUDING ADDITIONAL
AMOUNTS DUE AS THE RESULT OF THE UNAVAILABILITY OF LIBOR), OR (xv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED, HOWEVER, THAT (A) THE
FOREGOING INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE AND (B) PURCHASER SHALL BE SUBROGATED TO EACH INDEMNITEE’S
RIGHTS (INCLUDING RIGHTS UNDER CONTRACTS WITH THIRD PARTIES) CONCERNING ANY
INDEMNIFIED CLAIM HEREUNDER.
 
(b) To the extent permitted by applicable law, Purchaser and Guarantor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Transaction Document or any agreement or
instrument contemplated hereby or thereby or the Transactions.
 
(c) The obligations of Purchaser in this Article VII shall survive termination
of this Agreement.
 
(d) All amounts due under this Section 7.20 shall be payable on demand.
 
Section 7.21 Expenses
 
.  Purchaser shall pay all reasonable expenses (inclusive of allocated costs for
in-house legal services and sales taxes) incurred by Seller, including the fees,
charges and disbursements of any counsel for Seller, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Transaction Document, including its rights under Section 7.20.  All
amounts due under this Section 7.21 shall be payable on demand.
 
Section 7.22 Consent to Recording
 
.  Each party (i) consents to the recording of telephone conversations of
trading and marketing personnel of the parties in connection with this
Agreement, any Supply Contracts and any Transactions hereunder and to the
submission of such recordings in evidence in any proceedings and (ii) agrees to
obtain any necessary consent of, and give notice of such recording to, such
personnel.
 
Section 7.23 Collective Reference to Seller.  The parties hereto acknowledge
that, as contemplated by Section 2.09 of this Agreement, BNPP ET and BNPP ETC
shall each participate (in the capacity as Seller) in each Crude Oil purchase
and sale transaction evidenced by the Deal Sheets.  BNPP ET shall be responsible
for and shall pay BNPP ETC for any quantities of Crude Oil that are Delivered
pursuant to this Agreement and any Deal Sheet, upon the terms that such parties
may agree upon from time to time.  For purposes of this Agreement, and as
between Seller and Purchaser, (a) BNPP ETC and BNPP ET shall be jointly and
severally responsible for the performance of the obligations of Seller hereunder
and (b) Seller shall be limited to a single exercise of each election or option
of Seller provided for in this Agreement.  Without limiting the foregoing,
Purchaser’s obligations pursuant to the Transaction Documents shall not be
increased solely by virtue of the collective definition of Seller.  BNPP ET and
BNPP ETC expressly acknowledge the provisions of Section 2.01(d) (relating to
the payments to be made by Purchaser to Seller) and Section 7.01 (relating to
the giving of notices) and agree that Purchaser shall be entitled to rely upon
each notice or instruction provided by one of the parties Seller.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.
 
BNP PARIBAS ENERGY TRADING GP,
as Seller


By:        /s/ Nicolas
Blanchy                                                     
Name:  Nicolas Blanchy
Title:    Chief Executive Officer


By:        /s/ Jeffifer
Jackson                                                       
Name:   Jeffifer Jackson
Title:     Chief Financial Officer and Treasurer


BNP PARIBAS ENERGY TRADING CANADA CORP.,
as Seller


By:         /s/ Bruce
Bianchini                                                       
Name:    Bruce Bianchini
Title:      Chief Executive Officer and Director


By:         /s/ Daniel
Grenier                                                        
Name:    Daniel Grenier
Title:      Director




FRONTIER OIL AND REFINING COMPANY,
as Purchaser
 
By:  /s/ Doug S.
Aron                                                              
Doug S. Aron
Executive Vice President and Chief Financial Officer




FRONTIER OIL CORPORATION, as Guarantor
 
By:  /s/ Doug S. Aron           
Doug S. Aron



Executive Vice President and Chief Financial Officer


 
 
 

--------------------------------------------------------------------------------

 
ANNEX 1
 
To Master Crude Oil Purchase and Sale Contract
 
Conditions Precedent
 


1.  
Execution of the Guaranty by Guarantor.

 
2.  
Payment to BNP Paribas of all fees described in that certain letter agreement
dated November 1, 2010 by and between BNP Paribas and Frontier Oil Corporation.

 
3.  
An opinion or opinions of counsel to Seller in form and substance acceptable to
Purchaser.

 
4.  
An opinion or opinions of counsel to Purchaser and Guarantor in form and
substance acceptable to Seller.

 
5.  
A certificate of the secretary or the assistant secretary or General Counsel of
each party setting forth (i) the consent action(s) of its governing body to
execute and deliver the Agreement and the Transaction Documents to which it is a
party and to enter into the transactions contemplated in those documents and
authorizing its representatives to sign this Agreement and Transaction Documents
and any other documentation necessary to implement the transactions contemplated
in those documents and (ii) specimen signatures of the authorized officers.  A
party may conclusively rely on such certificate until it receives notices from
the other party in writing to the contrary.

 
6.  
Purchaser and Seller shall be reasonably satisfied that the other party has all
requisite insurances, licenses and permits required by either the Transaction
Documents or any Governmental Requirement to perform the obligations under the
Transaction Documents to which it is a party.

 
7.  
Purchaser shall deliver to Seller a copy of a valid Uniform Sales & Use Tax
Certificate – Multijurisdiction which evidences the Purchaser’s exemption from
the Oklahoma sales tax with respect to the Crude Oil subject to this Agreement.

 
8.  
Seller shall be reasonably satisfied with Guarantor’s and Purchaser’s accounting
treatment of its obligations under this Agreement and its disclosure of this
Agreement and the other Transaction Documents and its obligations hereunder and
thereunder in its quarterly and annual filings with the SEC.

 
9.  
Termination of that certain Master Crude Oil Purchase and Sale Contract dated
March 10, 2006, as heretofore amended, among Utexam Limited, a company
incorporated under the laws of the Republic of Ireland (“Utexam”), as Seller,
Frontier Oil and Refining Company, a Delaware corporation, as Purchaser, and
Frontier Oil Corporation, a Wyoming corporation, as Guarantor.



10.  
Termination/Novation of that certain ISDA Master Agreement and Schedule dated as
of March 10, 2006, between Utexam and BNP Paribas.


Annex 1
US 371671
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Deal Sheet
 
NO.       
 
DATE:  
  



BNP Paribas Energy Trading Canada Corp.’s Purchase of Crude Oil from Supplier:


Name of Supplier:
 
Supplier’s Address:
Attn:
Phone:
Fax:
 
Quantity of Crude Oil:
 
Grade(s):
 
Supply Price (per Barrel):
 
Injection Point:
 
Pipeline:
 
Injection Month:
 
Batch Numbers:
 
Required Financial Assurances:
 
a.  Type:
 
b.  Amount:
 
c.  Deadline for Posting:
 
d.  Credit Contact Address:
Attn:
Phone:
Fax:
Mechanism for Posting:
 
Special Terms or Conditions:
 



BNP PARIBAS ENERGY TRADING CANADA CORP., in its capacity as Buyer


By:                                                                      
Name:                                                                      
Title:                                                                      


By:                                                                      
Name:                                                                      
Title:                                                                      





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
(continued)


DEAL SHEET
NO.       
 
DATE:  
 





Frontier’s Purchase of Crude Oil from BNP Paribas Energy Trading Canada
Corp./BNP Paribas Energy Trading GP:


Quantity:
 
Grade(s):
 
Price:
See Section 2.01 of Master Crude Oil Purchase and Sale Contract
Off-Take Month:
Initial:
Revised:
 
Delivery Point:
 
Batch Nos.
 
Delivery Pipeline:
 
Special Terms or Conditions:
 



BNP PARIBAS ENERGY TRADING CANADA CORP., in its capacity as Seller pursuant to
Master Crude Oil Purchase and Sale Contract dated November 1, 2010
 
FRONTIER OIL AND REFINING COMPANY, in its capacity as Purchaser pursuant to
Master Crude Oil Purchase and Sale Contract dated November 1, 2010
     
By:                                                              
Name:                                                              
Title:                                                              
 
By:                                                            
Name:                                                            
Title:                                                            
     
By:                                                              
Name:                                                              
Title:                                                              
         
BNP PARIBAS ENERGY TRADING GP, in its capacity as Seller pursuant to Master
Crude Oil Purchase and Sale Contract dated November 1, 2010
         
By:                                                              
Name:                                                              
Title:                                                              
         
By:                                                              
Name:                                                              
Title:                                                              
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Master Agreement
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
List of Approved Pipelines, Injection Points and Delivery Locations
 


 
1.  
Approved Pipelines:

 
The Enbridge Pipelines
 
2.  
Approved Injection Points:

 
a.  
Any tank farm connected to any Enbridge Pipeline

 
b.  
Any feeder or gathering line connected to any Enbridge Pipeline

 
3.  
Approved Delivery Locations:

 
a.  
Any point on any Enbridge Pipeline

 
b.  
Any tank farm connected to any Enbridge Pipeline

 
a.  
 

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
List of Approved Suppliers
 
Canadian Natural Resources
ConocoPhillips Canada Marketing & Trading ULC
Frontier Oil and Refining Company
Nexen Marketing
Suncor Energy Marketing Inc.
Tidal Energy Marketing Inc.
Trafigura Canada General Partnership
Barclays Bank PLC
Cenovus Energy Inc.
Gibson Energy Partnership
Glencore Ltd.
Husky Energy Marketing Inc.
Marathon Oil Canada Corporation
Masefield Canada Inc.
Mercuria Energy Canada Inc.
Morgan Stanley Capital Group Inc.
Plains Marketing Canada, L.P.
Sempra Energy Trading LLC
Vitol Inc.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
Monthly Reconciliation Statement
 
As agreed to by Purchaser and Seller.
 

 
 

--------------------------------------------------------------------------------

 
